Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 41




                                                                          r FILED BY                       -,
                             UNITED STA TES DISTRICT COURT                              --~---- D.C.
                             SOUTHERN DISTRICT OF FLORIDA
                                                                                    JAN 3 1 2020
                   CASE NO. _ _ _ _ _ _ - CIV _ _ _ _ _ _ _ AN
                                                                                 CLE~/~~Af O~~BLE
                                  JURY TRIAL REQUESTED
                                                                                 s.o. OF FLA .   vi.P.a.
                                                                                               CT.



   JANE KOE, an individual filing pseudonymously
                    Plaintiff
   vs.
   AMAR CHANDER MAINI aliases GALLANTVK, AMARCM4, AMARCM 2, VIKRAM
   KMS, and VIKRAM KUMAR MANSINGH, an individual
   GUARANTEED REMOVALS, a Canadian company
   REPZE, a fraudulent LLC
   EXPERT REMOVALS, a fraudulent LLC
   INTERNET REMOVALS, an Australian company
   MARCA GLOBAL, LLC. d/b/a InternctRcputation.com, a Colorado LLC
   AMARUTU TECHNOLOGY d/b/a KoDDOS, a Hong Kong limited company
   MINC LAW, an Ohio Law firm
   KEVIN ANGILERI, an individual
   RONALD LTNCO, an individual
   MICHAEL SCHERN, an individual
   JAMES JOHN, an individual
   JIM BURNS, an individual
   SCOTT BREITENSTEIN, an individual
   ARMAN ALI d/b/a D4 SOLUTIONS BD, an individual
   VIKRAM PARMAR aliases MATT HAMP and MARTIN HORAN, an individual
   JOHN DOES 1-15, inclusive,
                    Defendants.
                                         COMPLAINT AT LAW
           NOW COMES plaintiff, JANE KOE ("Plaintiff'), a law student prose proceeding under
   a pseudonym, and for her Complaint at Law against AMAR CHANDER MAIN I aliases
   GALLANTVK, AMARCM4, AMARCM_2, VIKRAMKMS, and VIKRAM KUMAR
   MANSTNGH ("Maini"), GUARANTEED REMOVALS ("Guaranteed Removals"), REPZE
   ("Repze"), IIRC ("IIRC"), EXPERT REMOVALS ("Expert Removals"}, INTERNET
   REMOVALS ("IntemetRemovals.com"), MARCA GLOBAL, LLC. ("Marca Global"),
   AMARUTU TECHNOLOGY d/b/a KoDDOS ("Amarutu Technology"), MINC LAW ("Mine
   Law"), KEVIN ANGILERI ("Angile1i"), RONALD LINCO ("Linco"), MICHAEL SCHERN
   ("Schem"), JAMES JOHN ("John"), JIM BURNS ("Bums"), SCOTT BREITENSTEIN
   ("Breitenstein"), ARMAN ALI d/b/a D4 SOLUTIONS BD ("Ali"), VIKRAM PARMAR aliases
   MATT HAMP and MARTIN HORAN ("Parmar"), and JOHN DOES 1-15 (all defendants
   collectively, ''Does"), she assetts the following:

                                           INTRODUCTION
   1. This case is about a country-wide extortion scheme being perpetrated by multiple Defendants
      against Plaintiff under various state and federal law theories ofrecovery listed below.



                                                 l
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 41




               ( 1) Fraudulent Misrepresentation
               (2) Defamation
               (3) Invasion of Privacy
                (4) Civil RICO§ 1962(c)
               (5) Civil RICO § 1962(a)
                (6) Civil RICO§ 1962(6)
                (7) Civil RICO § 1962(d)
                (8) Computer Fraud and Abuse
                (9) Breach of the Implied Covenant of Good Faith and Fair Dealing
                (10) Tmiious Interference with Advantageous Business Relationship
                ( 11) Deceptive Trade
                (12) Civil Conspiracy
   2.   Plaintiff is a law student, fine artist, and coutmier who is ranked at the top of her law school
        class. Prior to law school, she trained in fine painting and fine dressmaking in fashion
        capitols of London and Paris. Since 2017, she has run a fashion and art business that has
        won her numerous awards in the fashion industry and helped her get selected to show her
        designs on runways at New York Fashion Week and Paris Fashion Week. Plaintiff trades on
        her name, image, and likeness, as it is inextricably linked to her ability to sell her paintings
        and designs to her elite and discreet socialite clientele. Fmmerly active in wholesale
        boutique sales, Plaintiff now sells her artwork and fashion designs on her direct-to-consumer
        website and to a variety ofluxury and big box retailers worldwide alongside pursuing her
        legal education.
   3.   Between February 2016 to February 2017, Plaintiff was betrothed via arranged marriage to
        Maini. Maini catfished her family and her matchmaker by pretending to be an age 28
        investment banker named Vikram Kumar Mansingh when he was an age 37 unemployed
        former marketing assistant. Not only did Maini con Plaintiff into a romantic relationship by
        lying about his name, age, educational background, professional background, romantic
        background, and future goals, but also Maini stole Plaintiffs dowry prior to the Febmary
        2017 wedding date and has continued harassing, intimidating, defaming, and extotiing
        Plaintiffs family since then. Plaintiff ended the relationship after discovering Maini is (1)
        addicted to alcohol despite going to alcohol rehabilitation centers in India throughout his 20s,
        (2) addicted to child pornography, (3) conned multiple families outside of her own for
        arranged maniage dowries, (4) sexually assaulted a large number of minor children under
        age 11, including grooming his then age 4 niece with verbal statements that he wanted to
        "smash her before getting titties at age 9," and (5) misrepresented his name, age, education,
        job, income, savings, and sheer magnitude of his brazen spoken and demonstrated sexual
        attraction to prepubescent girls ages 2 to 11.
   4.   Between July 2017 to September 2019, Maini has created miginal posts on dozens of
        websites filled with defamation and libel about Plaintiff. Between July 2017 to April 2019,
        Maini continued threatening, harassing, and extorting Plaintiffs parents over email and via
        untraceable phone numbers stating that he would post libel anonymously and he carried out
        his threats and intimidation efforts. Plaintiff has report his actions to Interpol and the FBI
        and now Maini faces charges for possession of child pornography, criminal defamation, and
        cyberstalking.
   5.   Maini began by authoring original libel about Plaintiff on a variety ofWordPress and
        Blogspot blogs, accusing her of heinous actions ranging from "leaving him at the altar,"



                                                     2
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 41




      being "a medium to low functioning Borderline," and "cheating on exams and her partner,"
      when Plaintiff ended the engagement a month before the wedding date, returned his ring, is
      high functioning at an elite law school, and has neither cheated on exams nor on him. Tn
      reality, Maini cheated on Plaintiff throughout the relationship, including when Plaintiff was
      hospitalized. After not getting the desired response from terrorizing Plaintiff and her family
      for doing this from July 2017 to January 2019, Maini soon escalated his campaign of terror
      by posting further libel on "Bashing Websites."
   6. The way the "Bashing Websites" work are that aggrieved suitors post libel or factual
      information about their ex-partner or ex-partners and then they are referred to "Removal
      Websites" to pay for the removal of said posts, which can range between $750 USD to
      $5,000 USD per post. The Bashing Websites are managed by a vmiety of individuals,
      ranging from Arizona attorney Schern to convicted felons Angileri and Breitenstein, and they
      have a relationshi1; with convicted Bangladeshi/Indian felon Ali to repurpose material of
      those deemed of high enough net worth to continue paying for whack-a-mole removals.
      Based on infonnation and belief, a paiiial list of the Bashing Websites and the Removal
      Websites are listed below in tabular format.

                                       BASHING WEBSITES

    OWNER                                     WEBSITE
    Defendant Michael Schem                   TheDhiy.com
                                              ShesAHomewrecker.com
                                              Extortionlnc.com
    Defendant Kevin Angileri                  ReportCheater.com
                                              CheaterXposed. us
                                              ComplaintRemovals.xyz
                                              BadGirlRepmis.date
                                              ConsumerComplaint.xyz
                                              ComplaintsRemoval. us
                                              YSwitchTech.com
                                              ComplaintsRemoval. in
                                              PredatorAle1i.us
                                              DatingComplaints.us
                                              Tips-Dating.xyz
                                              DatingComplaints.stream
                                              TipsDating. us
                                              ExposeCheaters.online
                                              ReportCheatingWife.com
                                              IntemetCheaters. com
                                              ExposeCheatersOnline.com
                                              DrivingSchoolWebsiteDesign.corn
    Defendant Scott Breitenstein              ComplaintLand.com
                                              CheatReport.com
                                              CheaterReport.com
                                              CheatingReport.com
                                              CheatBase.com



                                                   3
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 41




                                    BadBizreport.is
                                    CheatersBoard.com
                                    CheaterDirectory .com
                                    BlacklistReport. com
                                    ReportMyEx.com
                                    ComplaintsBureau.com
                                    ScamBoard.com
                                    Scam Found.com
                                    STDRegistry.com
                                    LiarsandCheaters.com
                                    LiarsCheaters.com
                                    ReportDeadbeats.com
                                    WallOfJohns.com
                                    FlushTheJ ohns.com
                                    IHateHomewreckers.com
                                    JailArrest.com
                                    Jail Case.org
                                    BadrEnterRep mt. com
                                    WikiScams.com
                                    DatingPsychos.com
                                    HoboLoco.org
                                    ScornedLove. com
                                    USHomewreckers.com
                                    WTFComplaint.com
                                    WTFRrns.com
                                    CheaterBay.com
                                    CheaterCentral.com
                                    CheatLand.com
                                    ExposeCheatingOnline.com
                                    ReportAffairs.com
                                    CheaterBoard.com
                                    CheaterWatch. com
                                    CheatF ound.com
                                    ReportCheatersOnline.corn
                                    CheaterRant.com
                                    Hey Hobo.corn
                                    VerifyCheater. com
                                    WtfCheaters.com
    Pierre Zarokian                 ReportCheater.com
    John Doe 1                      WikiCheaters.com
    John Doe 2                      WorstHornewreckers. com

                                REMOVAL WEBSITES

   I OWNER                         I WEBSITE



                                       4
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 41




    Defendant Vikram Parmar alias Matt         RepZe.com
    Hamp
    Defendant Vikram Parmar alias Martin       lnternetReputation.com
    Horan
    Defendant Jim Bums
    Defendant Marca Global
    Defendants Mine Law and Aaron Mine         MincLaw.com
    Defendant Scott Breitenstein               24 ?Removals.com
    Defendant James John                       GuaranteedRemovals.com
    Defendant Matt                             ExpertRemovals.com
    Defendant Jim Bums                         lnternetRemovals.com

   7. When Plaintiff and her parents initially discovered the extent to which Maini was out to get
        her with libellous blog posts, Plaintiff and her parents agreed to pay both Guaranteed
        Removals and Internet Removals to remove each subsequent post authored by Maini.
        Payments were made in good faith, but services were not fully rendered as posts continued to
        appear copied and pasted throughout the Internet due to the Bashing Websites, Removal
        Websites, and Maini's decision to continue writing libel in an effort to bully Plaintiff into
        suicide. Soon, the pattern of posting soon escalated to near-catastrophic levels, with new
        posts appearing daily and weekly, causing Plaintiff not only to attempt suicide multiple times
        but also to cancel all press publicity for her fashion shows during Paiis Fashion Week for
        both Haute Couture in Januaty and Pret a Porter in March. Each post cost thousands of
        dollars to remove, and even after paying for one removal, Guaranteed Removals collaborated
        with Defendants Pannar, Angileri, Breitenstein, and Schern to continue a pattern of continual
        posting and thus requests for removal.
   8. Based on infonnation and belief, Maini has continued writing libel on various internet
        platforms, largely because Plaintiff achieved what he could not: a successful business, a new
        committed relationship, and current standing at a top law school. All feats Maini was unable
        to achieve due to his addictions to alcohol, gainbling, clubbing, and child pornography.
   9. When Plaintiff discovered that Guaranteed Removals was behind further re-posting, beyond
        what Maini did, Plaintiff refused to pay for two additional removals, which were ultimately
        not removed. Guaranteed Removals, working in concert with material authored by Maini,
        and the fraudulent company "Internet Reputation" and international felons, were responsible
        for the re-posting and re-hashing of libellous content about Plaintiff.
   10. Plaintiff has spent $4,000 per month in SEO services since April 2019 and thousands of
        dollars in whack-a-mole removal services using GuaranteedRemovals.com. She contacted
        Repze.com only to discover that they are an illegitimate extortion scam "company." Further,
        Plaintiff had to cancel press for four Paris Fashion Week shows, lay off numerous members
        of her staff, and delay the launch of new products due to the extensive smear campaign
        initiated by Maini, exacerbated by the Removal Websites, and spread by the Bashing
        Websites (namely, all other Defendants).
   1 I. Defendant's illegal operation has caused tremendous hann to Plaintiff financially ai1d
        emotionally and to Plaintiffs fashion and art business. Accordingly, Plaintiff has brought
        this action and humbly and respectfully requests that the Court bring an end to Defendant's
        illegal conduct.




                                                    5
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 41




                                                PARTIES
   12. Plaintiff Jane J(oe, a pseudonym, is a private citizen who resides in Southern Florida when
       not attending law school. Her principal place of business is also in Southern Florida, where
       she creates custom couture and private artworks for her image conscious, well-heeled female
       clientele in the Miami, Coconut Grove, Delray Beach, Palm Beach, and Fisher Island areas.
       As noted above, Plaintiff is a law student, fine artist, and couturier. She aspires to practice
       law in Flmida after completing her JD, LLM, and MBA degrees and taking the Florida Bar
       Exam.
   13. Defendant Amar Chander Maini aliases Vikram Kumar Mansingh, gallantvk, amarcm4,
       amarcm_ 2, and vikramkms, is an individual Australian citizen cmTently residing in India.
   14. Defendant Guaranteed Removals is a Canadian company.
   15. Defendant RepZe is a fraudulent LLC based in the United States.
   16. Defendant IIRC is a fraudulent LLC based in the United States.
   17. Defendant Expert Removals is a fraudulent LLC based in the United States.
   18. Defendant Internet Reputation is a fraudulent LLC based in the United States
   19. Defendant Internet Removals is an Australian company.
   20. Defendant Marca Global, LLC is a Colorado LLC.
   21. Defendant Amarntu Technology d/6/a KoDDOS is a Hong Kong limited company.
   22. Defendant Mine Law is an Ohio law firm.
   23. Defendant Kevin Angileri is an individual resident in Arizona who was recently released
       from federal ptison for possession of child pornography.
   24. Defendant Ronald Linco is an individual of unknown residency.
   25. Defendant Scott Breitenstein is an individual resident in Ohio.
   26. Defendant Arman Ali d/b/a D4 Solutions BD is a company resident in Bangladesh.
   27. Defendant Vikram Parmar aliases Matt Hamp and Martin Horan is an individual resident in
       Bangladesh.
   28. Defendant John Does 1 to 15, inclusive, are either individuals or businesses or some
       combination thereof.

                                   JURISDICTION AND VENUE

   29. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1331
       because Plaintiffs claim against Defendants mises under both the Racketeering Influenced
       and Corrupt Organizations Act (RTCO), 18 U.S.C. § 1961 to 1968 as well as 18 U.S.C.A. §
        1964(c) and the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq. This Court has
       jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367, under the doctrine of
       supplemental jwisdiction.
   30. All Defendants named herein are subject to personal jurisdiction in this judicial district
       because their conduct complained of herein emanates from a conspiracy that is directed,
       overseen, and driven by the list of Bashing Websites owned by Defendants Scott
       Breitenstein, Michael Schem, and Kevin Angileri. In addition, personal jurisdiction is
       appropriate over those Defendants engaged in the mining of personal information from
       Plaintiffs social media profiles and pageant award websites because, based on information
       and belief, they sell that content to other websites and mine Florida residents' personal
       identifying information, thereby expressly aiming or targeting their tortious conduct at
       Florida and this judicial district. Similarly, the Removal Sites generate "clients" from the



                                                    6
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 41




       tortious acts of the Extortion Websites which stem from this judicial district and, based on
       information and belief, remit a portion of their profits back to the Exto1iion Websites. As
       such, this Comi may exercise personal jurisdiction over all Defendants without offending
       traditional notions of fair play and substantial justice.
   31. Venue is proper in this district under 28 U.S.C. § 1391 (b)(2) and (3) because a substantial
       part of the events and omissions giving rise to the claims asserted herein occurred within this
       judicial district, substantial injmy occurred in this district, and Defendants are otherwise
       subject to the Court's personal jurisdiction in this district.
   32. Venue is also proper in this judicial distiict pursuant to 18 U.S.C. § 1965 and 28 U.S.C. §
       13 91 because Defendants are subject to jurisdiction in this judicial district and do business in
       this district. Note that 18 U.S.C. § 1965(6) of RICO provides that process may be served in
       "any judicial district of the United States" when required by the "ends of justice." Courts
       have held that such "nationwide service of process" provisions also confer personal
       jurisdiction over a defendant in any judicial district as long as the defendant has minimum
       contacts with the United States. 18 U.S.C. § l 965(d) allows for process to be served "in any
       judicial district in which such a person resides, is found, has an agent, or transacts his
       affairs." As such, Comis have approved nationwide service of process under both 18 U.S.C.
       § 1965(b) and (d). Refer to Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226, 1231 (10th Cir.
       2006). Furthermore, in the case of Heller v. Deutsche Bank AG, No. 04-CV-3 571, 2005 WL
       281181, at *2-3 (E.D. Pa. Feb. 3, 2005), the Comi held that even single claim-specific
       contact is sufficient to confer personal jurisdiction under RICO when the Defendant(s)
       injure( s) a Plaintiff through activities purposely directed at residents of the forum state a11d
       the Defendant(s) do(es) not present a compelling case that such jurisdiction is unreasonable.
       Finally, see the case of Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-77 (1985).
   33. With regard to the fact that some Defendants are located outside the United States, it must be
       said that RICO and other claims in this suit apply extraterritorially because of the Florida
       long-arm statute and the fact that the U.S. Congress intends to "eliminate wrongful conduct
       wherever it occurs." See United States v. Noriega, 746 F. Supp. 1506, 1517 (S.D. Fla. 1990),
       "Given the Act's broad construction and equally broad goal of eliminating the hatmfol
       consequences of organized crime, it is apparent that Congress was concerned with the effects
       and not the locus ofracketeering activities." ajf'd, 117 F.3d 1206 (11th Cir. 1997).
       hTespective of the application of the Morrison test post-2010, the Tenth Circuit has ruled that
       that Foreign Sovereign Immunities Act ("FSIA" confers subject-matter jmisdiction over civil
       RICO claims against all foreign states, their agencies, and their instrumentalities when the
       commercial activity exception, or another exception contained in the FSIA, applies. Plaintiff
       alleges that there is concurrent jurisdiction at play given that 18 U.S.C. § 1964(c) provides in
       part that "any person injured in his business or property by reason of a violation of§ 1962
       may sue therefore in any appropriate United States district court." This decision was upheld
       by the Supreme Court in the case of Tcifjlin v. Levitt, 493 U.S. 455 (1990).

                                     GENERAL ALLEGATIONS

   34. Defendant Maini posted original posts about Plaintiff in July 2017, August 2017, September
       2017, November 2018, December 2018, January 2019, February 2019, March 2019, April
       2019, May 2019, and October 2019. Based on information and belief, he may have also
       posted 1n Januaiy 2020.



                                                     7
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 8 of 41




      35. Plaintiff paid Guaranteed Removals to remove the defamatory and libellous posts in January
          2019 and February 2019. Plaintiff also spoke to removal companies RepZe.com,
          TntemetReputation.com, MincLaw.com, 247Removals.com, and ExpertRemovals.com.
      36. Shortly after the removal by Guaranteed Removals, new posts that were direct copies of the
          originally removed posts cropped up with increasing extortion costs. Based on information
          and belief, such posts were then distorted and re-copied on a variety of websites by
          Defendants Maini, Ali, Pannar, Angileri, Linea, Schem, John, Breitenstein, and Matt. Maini
          is an aggrieved suitor, con artist, catfish, and sociopath with a long history of abusing women
          and girls and stealing cash dowries. The others-Ali, Parmar, Angileri, Linea, Schem, John,
          Breitenstein, and Matt-are extmiionist business owners.
      37. Plaintiff then retained Internet Removals for $1,000 to remove additional defamatory and
          libellous posts. The company is run by defendant Bw-ns and despite requesting a refund for
          failure to remove defamatory and libellous posts, no services were rendered. In fact, new
          posts ended up appearing post-retainer, as early as October 2019.
      38. Full screenshots and copies of all posts will be made available in discovery to opposing
          counsel; that said, date and website post information are available in tabular format below.


DATE POSTED           WEBSITE                                   TITLE
July 22, 2017         AIISortsofThingsSite. wordpress.com       The rJane Koel Story
July 23, 2017         LiarsandCheaters.com                      rJane Koel Lett Me at the Altar
December 23, 2017     Cheater Land.com                          rJane Koel Runaway B1ide Bitch
December 27, 2018     Stavtunedfom1ore.blop:                    The rJane Koel Story
December 29, 2018     Staytunedfom1ore.bloE:                    More rJane Koel Files
January 17, 2019      LiarsandCheaters.com                      fJane Koel United States
January 17, 2019      ReportCheatingOnline.com                  fJane Koel United States
January 17, 2019      BadGir!Reports.date                       [Jane Koe] United States I Liars and Cheaters
January 17, 2019      ReportCheatingOnline.com                  Keep [Jane Koel at a Safe Distance
January 17, 2019      WTFCheater.com                            Keep [Jane Koel at a Safe Distance
January 17, 2019      BadGir!Reports.date                       fJane Koe l United States
February 11, 2019     CheaterReport.com                         fJane Koel USA
February 12, 2019     CheaterLand.com                           fJane Koel USA
February 21, 2019     TheDilty.com                              Dirty Filthy Skank fJane Koel
Februarv 22, 2019     CheaterBoard.com                          fJane Koel Australia
Febmaiy 22, 201 9     ExposingCheatingWife.com                  [Jane Koel Australia
Febmary 22, 2019      ReportA ffairs.com                        fJane Koel Australia
Febmary 22, 2019      WTFCheaters.com                           fJane Koel Australia
Febmary 22, 2019      ReportCheatersOnline.com                  fJane Koel Australia
F ebmaiy 22, 2019     CheaterBlock.com                          [Jane Koel Australia
F ebrna1y 22, 2019    DontDateACheater.com                      rJane Koel Australia
F ebmary 22, 201 9    HeyHobo.com                               rJane Koel Australia
February 22, 201 9    CheaterHoe.com                            rJane Koel Australia
February 22, 201 9    CheaterExpose.com                         rJane Koel Australia
February 22, 2019     CheaterRant.com                           r1ane Koel Australia
F ebruaiy 22, 2019    WikiCheater.com                           fJane Koel Australia
Febrnaiy 22, 2019     lntemetCheater.com                        fJane Koel Australia
F ebmary 22, 2019     Ve1ifyCheater.com                         fJane Koe l Australia
Febmaiy 22, 2019      ExposeCheatingOnline.com                  fJane Koel Australia
Febmarv 22, 2019      CheaterBot.com                            fJane Koel Australia
Febmarv 22, 2019      CheaterList.com                           fJane Koel Australia



                                                            8
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 9 of 41




F ebmaiy 22, 2019     Ve1ifyCheater.com                       rJane Koel Australia
Febmary 22, 2019      CheaterCase.com                         rJane Koel Australia
Febrna1y 22, 2019     BadGirlReports.date                     [Jane Koel Australia- Cheater Board
F ebmaiy 22, 2019     BadGirlReports.date                     [Jane Koel Australia- Report Cheating Wife
Febrnarv 22, 2019     IntemetCheaters.com                     [Jane Koel Australia
F ebrnary 22, 2019    ReportCheater.com                       [Jane Koel Australia
Febrnarv 22, 2019     ReportCheatingOnline.com                [Jane Koel Australia
Febrnarv 22, 2019     Report CheatingWife.com                 rJane Koel Australia
Febrnarv 22, 2019     ExooseCheatersOnline.com                rJane Koel Australia
February 22, 2019     WTFCheater.com                          [Jane Koel Australia
February 22, 2019     CheatandLie.com                         rJane Koel Australia
February 22, 2019     CheatersCaughtOnline.com                rJane Koel Australia
March 12, 2019        LiarsandCheaters.com                    rJane Koel USA
March 12, 2019        PostCheatersPictures.com                rJane Koel USA
March 12, 2019        WTFCheater.com                          [Jane Koel USA
March 12, 2019        RenortCheatingWife.com                  [Jane Koel USA
March 12, 2019        RenortCheatingOnline.com                [Jane Koel USA
March 12, 2019        InfidelityWebsite.com                   [Jane Koel USA
March 12, 2019        BadGirlReports.date                     [Jane Koel United States Report Cheating Wife
March 12, 2019        BadGirlReports.date                     [Jane Koel, USA I Liars and Cheaters
March 16, 20 l 9      CheaterXposed.us                        Dirty Filthy Ska11k [Jane Koel
Anril 13, 2019        DatingComplaints.co                     [Jane Koel is a Dirty Filthy Skank
May 23, 2019          ExnoseCheaters.Online                   Dirty Filthy Skank [Jane Koel

      39. Defendant Maini and his exto1iionist co-conspirators have used the false names "Kat," "Jo,"
          "Eki," "Anonymous," and "Sam" to make libellous and defamatory comments about
          Plaintiff. All comments will be available to cow1sel in discovery. Plaintiff intends to
          subpoena all websites where comments appear to discover the IP addresses of such posters
          writing on Febmary 11, 2019, March 2, 2019, April 4, 2019, June 13, 2019, and November
          30, 2019.
      40. Plaintiff has sent Maini over 35 requests to "Cease and Desist," and has filed for restraining
          orders in Australia, New York, and Flmida. Despite this, Maini continues posting libel about
          Plaintiff. Based on infonnation and belief, Maini is determined to affect Plaintiffs ability to
          marry another suitor who is far richer, smarter, more virtuous, and more accomplished than
          he is. Based on information and belief, it seems Maini cannot move on in a healthy way; he
          remains unsuccessful.
      41. Based on infmmation and belief, Defendants' use one of the following three tactics to obtain
          personal identifying information or even false and libellous personal identifying information:
              a. Maini, a vexatious individual operating out of malicious disregard for the truth, posts
                  libel on a number of his blogs and a variety of gripe websites that are then either
                  "scraped" by additional Defendants to p~ste onto their own websites or "scraped" by
                  Ali d/b/a D4 Solutions BD and copied and pasted onto other gripe websites.
              b. Some Defendants summarize libellous statements made by an aggrieved suitor on one
                  or two websites and then copy and paste them on dozens and dozens of other
                  websites.
              c. Some Defendants join Linkedln.com and pose as legitimate members for the pmpose
                  of gathering personal identifying infonnation, including members' websites, business
                  pages, awards, photos, email addresses, phone numbers, and locations. For example,
                  a Defendant may join Linkedln.com and pose as a legitimate businessperson seeking



                                                       9
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 10 of 41




                to connect with Plaintiff and then entice Plaintiff to provide certain personal
                identifying information. Defendant Vikram Pannar alias Martin Horan maintains a
                fake Linkedln profile for expressly this purpose: to prey on successful, ethical
                students and professional to extort them.
    42. Based on infonnation and belief, the Bashing Scam essentially works as follows:
            a. After obtaining the personal identifying infonnation or malicious libellous
                information, it is then posted to the Bashing Websites where Plaintiff has continued to
                be defamed and victimized by Defendants' mse.
            b. Victims, including Plaintiff, are then referred to the Removal Sites where they are
                told that each individual posting can be removed for a fee, which generally ranges
                from $1,500 to $15,000. Such high extortive removal costs can quickly become
                prohibitive for a self-supported law student and creative young professional just
                beginning their career.
            c. As explained below, Plaintiff has also received harassing emails advising her that her
                information has been posted on the Bashing Websites and sometimes receive threats
                that the postings will be more widely disseminated on mainstream social media and
                on further Bashing Websites should she choose not to pay the Removal Sites to
                remove the postings. These emails have been sent in conjunction with a number of
                harassing phone calls to both Plaintiff and her mother.
    43. Based on information and belief, the Communications Decency Act of 1996 ("CDA")
        provides no protection for Bashing Websites, Removal Websites, and the original poster of
        libellous content, Maini.
    44. In spite of this, the Bashing Websites and the Removal Websites in question list the
        Communications Decency Act of 1996 ("CDA") as providing immunity from extortion for
        charging fees for the removal of any content. Again, the CDA does not provide any
        protection to the Defendants in this complaint.
    45. Because the Bashing Websites manufacture and/or solicit all content, the CDA neither
        protects the content nor the communications, extmiion threats, and request for money to take
        down extortive content for which it remains liable both directly and indirectly.
    46. The CDA only offers protection to those websites who do not solicit or provide content, with
        the understanding that "[n]o provider or user of an interactive computer service shall be
        treated as the publisher or speaker of any infmmation provided by another information
        content provider" with the citation of 47 U.S.C. § 230(c)(l). According to 47 U.S.C. §
        230(t)(3), an 'information content provider' is defined as "any person or entity that is
        responsible, in whole or in part, for the creation or development of information provided
        through the Internet or any other interactive computer service." That is, 'information content
        providers' are not immunized by the CDA, with a further citation of 47 U.S.C. § 230(f)(3).
        More specifically, the visible extmiive content on the Bashing Websites and the related
        communications and extortive acts in which Removal Websites engage, are exactly the type
        that remain fully excluded from CDA protection.
    47. Websites soliciting unlawful content are excluded from CDA immunity. The Removal
        Websites and the Bashing Websites are both considered "information content providers"
        outside of CDA immunity because they collected information about Plaintiff (and countless
        other victims) and posted that infonnation alongside multiple malicious defamatory
        accusations about Plaintiff and stole a copyrighted pageant headshot photograph.
        Fmihermore, the Bashing Websites then copied and pasted the entire defamatmy post and



                                                    10
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 11 of 41

                                                             \




          pageant headshot photograph despite being notified that (a) the content is entirely defamatory
          and (b) a full and complete DMCA takedown notice for the pageant photograph was
          provided in full.
    48.   After Plaintiff refused to continue paying for whack-a-mole removals, the Bashing Websites,
          the Removal Websites, and Defendant Maini conspired to continue creating and/or soliciting
          unlawful content for the purpose of extorting Plaintiff and her parents. The situation
          heightened to the point Plaintiff attempted suicide multiple times and had to delay her final
          exams, take off a term from school due to worsening physical stress symptoms, and thus
          delay her law school graduation date by one year. These are facts all Defendants are fully
          aware of.
    49.   The Bashing Websites and Removal Websites are ''infomiation content providers" outside of
          CDA immunity as they collected extensive information about and pageant photographs of
          Plaintiff and posted false information about Plaintiff drawing from defamalmJ' per se and
          defamatmy posts with malicious intent originally created by Defendant Maini in retaliation
          for her rejecting his maiTiage offer, finding a more successful and ethical suitor, rebuilding
          her self-esteem, gaining her self-confidence after his extensive physical, verbal and
          emotional abuse, and earning admission into the law school of her choice.
    50.   It is apparent that Defendants Kevin Angileri, Scott Breitenstein, Michael Schern,
          GuaranteedRemovals, RepZe, IntemetReputation, Vikram Parmar, and ExpertRemovals all
          played an imp01iant paii in the reposting and spreading of this malicious libel originally
          posted by Defendant Maini and none retain any CDA immunity.
    51.   The Defendants who created and/or solicited unlawful content for the purpose of extorting
          Plaintiff, those participants are "infonnation content providers" within the meaning ofU.S.C.
          § 230(f)(3) and are not immunized from liability for the contents of those posts by the CDA.
          See 47 U.S.C. § 230(£)(3). The Bashing Websites and the Removal Websites are liable for
          their conduct as a conspirator with knowledge of the relevant portions of this blatant
          extortion scheme.
    52.   This ext01iion scheme meets the definition for civil RICO violations. To satisfy the
          necessary elements common to all RICO violations, Plaintiff will prove that all Bashing
          Websites and Removal Websites are: (a) a culpable person, who (b) conducts or acquires an
          "enterprise" ( c) affecting interstate commerce ( d) through a "pattern" (e) of "racketeering
          activity." In addition, a civil RICO plaintiff must show injmy "by reason of' the RICO
          violation, which Plaintiff has already established above in tenns ofremoval costs, SEO costs,
          missed opportunities in business, and more in the causes.of action sections. Tn terms of
          definitions:                                                                                 ·
               a. An examination of§ 1962(a), (b), or (c), as well as§ 1961(3) of RICO defines a "person" as
                   an "entity capable of holding a legal or beneficial interest in property." The Second Circuit
                   has maintained that an organized crime "family" is not a "person" subject to § 1964(a) or (c),
                   though acknowledges that it could be an association-in-fact enterprise used by a culpable
                   person to commit racketeering. The Court has concluded that illegal organizations do not
                   satisfy the statutory definition of a culpable "person," because it is not capable of holding an
                   interest in prope1ty, while also acknowledging that an unincorporated association may be a
                   RICO "person." See the cases Jund v. Town ofHempstead, 941 F.2d 1271, 1282 (2d Cir.
                   1991) (unincorporated political associations) and Bank ofN. Ill. v. Nugent, 584 N.E.2d 948
                   (Ill. App. Ct. 1991) (a.11 estate, through its executor, may be a "person" under RICO). That is,
                   in cases arising under § 1962( c), the culpable person must be separate from the enterprise.



                                                       11
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 12 of 41




               Plaintiff clearly is demonstrating below that the culpable individuals behind these websites
               are separate from the overall extortion scheme of Bashing Websites and Removal Websites.
         b.    With regards to the mental state of each Defendant, it is clear that RICO is predicated on
               criminal conduct and it is necessary to establish that each defendant intended to engage in the
               conduct with actual knowledge of the illegal activities. The mail and wire fraud extortion
               scheme is an intent to defi'aud. The Defendants in question intended to obtain money by
               means of materially false and fraudulent pretenses and representations. The recklessness
               with which Bashing Websites and Removal Websites operates shows that the misleading was
               "so obvious that the actor must have been aware of it." There is no argument any Defendant
               can make for lack of knowledge, as both the Bashing Websites and the Removal Websites
               profit off of the removal fees.
          c.   With regards to the definition of enterprise, RICO defines enterprise as "any individual,
               partnership, corporation, or other legal entity, and any union or group of individuals
               associated in fact although not a legal entity." Courts have interpreted the te1m "enterprise"
               very broadly, and Plaintiff asse1is that the Bashing Websites and Removal websites meet the
               definition of an association-in-fact-enterprise. Tn the seminal case United States v. Bledsoe,
               the Eighth Circuit held that an association-in-fact enterprise must exhibit three
               characteristics: (a) a common or shared purpose among its members; (b) some continuity of
               structure and personnel; and ( c) an ascertainable structure distinct from that inherent in the
               pattern of racketeering. See here: 18 U.S.C.A. § 1961(4); see also United States v. Philip
               Morris USA Inc., 566 F.3d 1095, 1111 (D.C. Cir. 2009), holding that "a group of individuals,
               corporations, and partnerships associated in fact can qualify as a RICO 'enterprise,' even
               though section 1961 (4) nowhere expressly mentions this type of association."
         d.    In terms ofinterstate commerce, RICO requirements are satisfied if either the activity of the
               enterprise or the predicate acts of racketeering affect interstate commerce. The Bashing
               Websites and the Removal Websites are located in different states, and run by Defendants in
               different states, which sufficiently pleads the requirement for the nexus with interstate
               commerce required by RICO.
          e.   A pattern of racketeering has been established as outlined and defined in § 1961 (5).
               Specifically, "at least two acts ofracketeering activity ... the last of which occurred within 10
               years after the commission of a prior act of racketeering activity." The acts of posting on
               Bashing Websites and then requiring Plaintiff (and thousands of other victims) were related
               and continuous. "Related" defined means that "acts have the same or similar purposes,
               results, participants, victims, methods of commission, or otherwise inten-elated by
               distinguishing characteristics and are not isolated events." Bashing Site posting and then
               Removal Site de-posting meets the definition standard for "related." Further, continuity is
               demonstrated here via the close-ended scheme, consisting of a series of related predicate acts
               extending over a substantial period of time: the Removal Sites pay the Bashing Sites
               advertising fees to advertise services and charge removal fees to Plaintiff (and countless
               victims) to remove posts.
         f.    Racketeering activity is defined as any number of Florida state and US federal offenses
               enumerated in § 1961 (I). Plaintiff alleges that wire fraud has occ1med, with regard to the
               Removal Sites reposting defamatory and libellous content originally authored by Maini and
               then the Bashing Sites participating in the posting and reposting. This endless whack-a-mole
               cycle of wire fraud led to Plaintiff spending thousands of dollars in removal fees, only for a
               reposting. Plaintiff is aware of the requirements of Rule 9(6) in the Federal Rules of Civil



                                                    12
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 13 of 41




              Procedure to specifcy the time, place, and content of all wire communication and the need to
              identify all patiies to the communications. Plaintiff will release all receipts to opposing
              counsel during discovery, deposition, and trial. Due to the sake of protecting her privacy as
              her legal name appears on invoices and credit card statements, Plaintiff is not listing dates
              a11d receipt amounts in this complaint itself.
           g. RICO standing requirements include a four-factor test: the Plaintiff must be (1) a "person"
              (2) who sustains injury (3) to his or her "business or prope1iy" (4) "by reason of'
              Defendants' violation of§ 1962. Plaintiff is a "person" who has sustained severe injury to
              her business by the reason of Defendants' violation of~ 1962. Plaintiff will elaborate on the
              injuries suffered in the relevant Causes of Action sections.
                    i. Injury under § 1962(c) stems from the predicate acts.
                   11. lnjwy under§ 1962(a) stems from the investment of racketeering income.
                 iii. Injmy under § l 962(b) stems from the acquisition of an interest on or control over an
                       enterprise.
                  iv. Injury under § 1962(d) stems from the ove1i acts committed in furtherance of the
                       conspiracy.
           h. Plaintiff is filing within the four-year statute of limitations.

                                         CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                              FRAUDULENT MISREPRESENTATION
                                   Against Amar Chander Maini

    53. Plaintiff incorporates by reference each and eve1y allegation contained in the preceding
        paragraphs of this complaint as if fully set forth herein.
    54. To state a cause of action for fraudulent misrepresentation, Plaintiff will prove the following
        five elements: (a) a misrepresentation of a material fact; (b) which the person making the
        misrepresentation [Maini] knew to be false; (c) that the misrepresentation was made with the
        purpose of inducing another person to rely upon it; (d) that the person relied on the
        misrepresentation to her detriment; and (e) that this reliance caused damages. Refer to
        Standard Jury Instructions-Civil Cases (No. 99-2), 777 So.2d 378, 381 (Fla. 2000),
        Standard lW)' Instructions-Civil Cases (1.0, 6.ld, Ml8), 613 So.2d 1316, 1317 (Fla. 1993),
        American International Land Co,p. v. Hanna, 323 So.2d 567, 569 (Fla. 1975), and
        Huffstetler v. Our Home Life Ins. Co., 65 So. 1 (Fla. 1914).
    55. Plaintiff is a traditionally minded and family focused abstinent virgin of Indian origin who
        applied to a variety of professional matchmaking agencies starting at age 20 to find a suitable
        match from her caste and subcaste. After being told she was too young to marry and to wait
        until after graduation by over eight elite agencies, she waited until graduation and then
        immediately chose to sign on with Jasbina Ahluwalia, a "modern" arranged marriage
        matchmaker also oflndian origin. Plaintiff paid a fee of $2,500 to retain assistance with
        finding and growing a relationship with an Indian suitor in her caste and subcaste. Under the
        guidance of Ms. Ahluwalia, who is also an attorney, and her mother, plaintiff set up Indian
        matrimonial pages on Shaadi.com, ChristianMingle.com, OKCupid.com, and Match.com.
        Profiles· were managed on a daily basis by plaintiffs mother, who oversaw all messages from
        suitors and passed on all pre-approved candidates to plaintiff. Plaintiff was in charge ot:



                                                    13
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 14 of 41




        VvTiting message responses, but any and all meets (the Indian term for "dates") were required
        to be pre-approved by plaintiffs mother and included both phone interview and email
        intetview screeners. Plaintiff's father, a highly respected physician, also patticipated in the
        screening process and oversaw both dow1y questions and issued final approval to any
        suitor(s) to pursue courtship.
    56. On his profile page using the screennames "GallantVK," and "VikramKMS," Maini
        misrepresented his name, age, family background, life st01y, work hist01y, profession,
        education, licensure, relationship history, prior engagement, financial status, and dowry
        requirements. He claimed to be an age 28 investment banker at UBS named Vikram Kumar
        Mansingh who completed an MBA in Finance at London Business School and had
        certification in Psychotherapy and Medicine from University of London. He was actually an
        age 3 7 unemployed former marketing assistant with an MA in Histo1y and a BSc in
        Economics. He never worked in investment banking and has no professional certifications in
        either psychotherapy or medicine. The University of London International Division does not
        even offer degrees in psychotherapy or medicine. Suffice it to say, Maini has no
        qualifications to practice psychotherapy or medicine, and is certainly not licensed to provide
        diagnostic or therapeutic services.
    57. Plaintiff was under the impression that she was developing a relationship with an upstanding
        member of her caste and subcaste from the right astrological and numerological background.
        Her and her family were blindsided by the repeated fraudulent misrepresentations Maini
        presented about himself in order to obtain a substantial dow1y of cash and gold as well as a
        US citizenship green card from Plaintiff and her family. In the cases Arlington Pebble
        Creek, LLC v. Campus Edge Condo Ass 'n, 232 So.3d 502, 505 (Fla 1st DCA 2017), Howard
        v. Murray, 184 So.3d 155, n. 22 (Fla. 1st DCA 2015), Cohen v. Corbitt, 135 So.3d 527,529
        (Fla. 1st DCA 2014), Connecticut Gen. Life Ins. Co. v. Jones, 764 So.2d 677, 682 (Fla.I st
        DCA 2000), and State ofFlorida, Department of Transportation v. Southern Bell Telephone
        and Telegraph Company, Inc., 635 So.2d 74, 78 (Fla. 1st DCA 1994), the Court has upheld
        the definition of fraudulent misrepresentation. That is, "Moreover, under certain
        circumstances, concealment or nondisclosure of a material fact may also form a basis for a
        claim in misrepresentation." Maini failed to disclose and in fact concealed his true identity in
        order to defraud Plaintiff and her family of both American citizenship and a dowry.
    58. Maini is a pathological liar, 'catfish,' and con artist who duped Plaintiff into a relationship on
        false pretenses using the fake identity of an age 28 UBS investment banking analyst when he
        was really an age 37 unemployed fmmer marketing assistant working at a no-name company.
            a. A screenshot of his OKCupid profile where is blatantly lying about his name, age,
                profession, relationship status, and log in infonnation is available in Exhibit A.
            b. A screenshot of his Plenty of Fish profile with usemame "gallantvk" where he is
                blatantly lying about his name, age, profession, relationship status, and log in
                 infotmation, obtained on the day of Plaintiff's 17-hour ne1ve damage surgery is
                 available in Exhibit B. Plaintiff and Maini were exclusive from March 15, 2016 with
                 a wedding date set for February 25, 201 7. Plaintiff was receiving emergency
                 reconstructive jaw surge1y on May I, 2 and 3 with famous Beverley Hills
                 reconstructive surgeon Dr. Charles Lee, MD, in order to fix both ne1ve damage and
                 tissue necrosis in her face following medical and dental malpractice. During this
                 time, Maini continued pursuing other women despite writing Plaintiff love letters
                prior to using dating applications. Note that Maini sent Plaintiff a love letter at 5 :32



                                                     14
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 15 of 41




                AM and by 9:59 PM, he was on a dating app, after making multiple comments about
                how his intentions included a traditional, monogamous Indian arranged maniage.
            c. A screenshot of his Shaadi.com profile taken 26 August 2016 where he is posing as a
                medical doctor when he is not a medical doctor is available in Exhibit C. He remains
                an unemployed fonner marketing assistant.
            d. A screenshot of Maini's introduction to Plaintiffs family with the name Vikram is
                available in Exhibit D.
            e. A screenshot of Maini's fake social media profiles utilizing the names Vikram Kumar
                Mansingh, Vikram KMS, AmarCM4, ArnarCM_ 2, and GallantVK are attached in
                Exhibit E.
            f. The pair had announced their engagement on November 1, 2016, with Maini
                proposing to Plaintiff after viewing Jvfy Fair Lady at the Sydney Opera House and
                promptly planned a wedding date ofFebrnary 25, 2017. A screenshot and photos
                from the day-bluning out Plaintiffs identity-are provided in Exhibit F.
            g. The pair were in a supposedly committed and exclusive relationship from Febrnary
                2016 to Febrnary 2017. During this time, they exchanged thousands of messages on
                Skype, all of which are available in unedited form to opposing counsel. Copies of his
                usemame pages are available in Exhibit G.
            h. Audio and video recordings of Maini engaging in illegal, nefarious activities and
                discussing his delusions of grandeur as a future politician in the Bha.ratiya Janata
                Party are available via pennanent download links to opposing counsel. All of these
                files are available via MP3 and MP4 download.
    59. Most disturbingly, Maini presented himself as a "savior and healer" to Plaintiff, touting his
        fake credentials as a supposed physician and psychotherapist. He spent hours daily
        "diagnosing" Plaintiff with random medical conditions and then began a course of action
        known as Dialectical Behavior Therapy, when he is not licensed in medicine or
        psychotherapy. Maini used a series of mind control tricks to hypnotize and manipulate .
        Plaintiff into revealing her innennost fears and secrets and then ridiculed her for sharing said
        information. This caused severe damage with which Plaintiff has had to spend years coming
        to terms in therapy with an actual therapist and in spirituality in her Church conununity.
    60. Upon Plaintiff opening up and confiding in Maini, he then began a vicious campaign to
        exacerbate her already fragile emotional state by gaslighting her and her family by claiming
        he cheated due to being an international spy working for the Indian government. It took
        Plaintiff and her father-a very traditional Indian head of household-over 6 months to find
        a private investigator to reveal that he is not an Indian citizen, and therefore is ineligible for
        any governmental or spy related services.
    61. To be clear, Maini misrepresented his identity, which is a material fact, and knew it was
        false, knew it would cause Plaintiffs family to give pennission to permit courtship, and
        knew it would cause Plaintiff's father to deliver an all-cash dowty. As if this were not
        enough, Maini also misrepresented his psychotherapy and medical credentials, causing near-
        pennanent self esteem to Plaintiff who never had issues with suicidal ideation prior to
        meeting him. Maini repeatedly used his position as the older individual in the relationship to
        pressure Plaintiff into life-threatening surgical treatments that nearly disfigured her and to
        engage in mind control tactics. This damage caused over $187,000 in revision medical
        expenses with permanent nerve damage in Plaintiffs jaws, in addition to over $1,500,000 in
        cash dowty plus $500,000 in gold bricks, customaiy gifts in traditional atrnnged marriage.



                                                      15
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 16 of 41




    62. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendant in an amount
        fair and just, but no less than Five Hundred Thousand Dollars ($500,000) in compensable damages,
        as well as exemplary damages in the amount of One Million Dollars ($1,000,000) for his will fol and
        contumacious disregard for the Plaintiffs emotional, mental, and physical well-being, and the
        foreseeable impact his conduct would have on Plaintiffs health and well-being in the future.
        Plaintiff seeks all other relief this Court deems appropriate and just under the circumstances.

                                        SECOND CAUSE OF ACTION
                                               DEFAMATION
                                          Against Amar Chander Maini
    63. Plaintiff incorporates by reference each and every allegation contained in the preceding
        paragraphs of this complaint as if fully set forth herein.
    64. To state a cause of action for defamation Plaintiff will prove the following five elements: (a)
        publication; (b) falsity; ( c) actor must act with knowledge or reckless disregard as to the
        falsity or at least negligently on a matter concerning a private person; (d) actual damages;
        and (e) statements must be defamatory. Refer to the cases Jew For Jesus, Inc. v. Rapp, 997
        So.2d 1098, 1106 (Fla. 2008) and Cooper v. Miami Herald, 31 So.2d 382,384 (Fla. 1947).
    65. To state a cause of action for libel, Plaintiff, a private person, will prove that the publication
        meets the following three elements: (a) false and 1efamatmy statements of and concerning a
        private person, (b) without reasonable care as to the tmth or falsity of those statements, and
        (c) resulting in actual damage to that private person. Refer to the cases Hay v. Independent
        Newspapers, Inc., 450 So.2d 293,295 (Fla. 2d DCA 1984), Bass v. Rivera, 826 So.2d 534,
        535 (Fla. 2d DCA 2002), and Tribune Company v. Levin, 426 So.2d 45, 46 (Fla. 2d DCA
        1982), affirmed, 458 So.2d 243 (Fla. 1984).
    66. Plaintiff is a private figure. Though she has received limited media attention due to her work
        and academic accomplishments, she is still a private figure. Nevertheless, the cause of action
        demonstrates actual malice as it shows the publications by Maini were made with knowledge
        that it was false and with reckless disregard of whether it was false or not. Refer to the cases
        Hoch v. Rissman, Weisberg, Barrett, 742 So.2d 451, 460 (Fla. 5th DCA 1999), rev. denied,
        760 So.2d 948 (Fla. 2000). See also Mile Marker, Inc. v. Petersen Publishing, L.L. C., 811
        So.2d 841, 845 (Fla. 4th DCA 2002); Dockel')' v. Flor- ida Democratic Party, 799 So.2d 291,
        294 (Fla. 2d DCA 2001); Scholz v. RDV Sports, Inc., 710 So.2d 618,626 (Fla. 5th DCA
        1998), rev. denied, 718 So.2d 170 (Fla. 1998).
    67. The offending defamatory and libellous conduct began in Febrnary of 2016, when parties
        met, continued after engagement in November of 2016, and continued even after Plaintiff
        broke off the engagement in January of 2017. After a mere eleven-month relationship,
        defendant Maini has continued harassing, cyberstalking, and stalking Plaintiff and her family
        for over two and a half years. Plaintiff was unwilling to reconcile after coming to te1ms with
        Maini' s misrepresentation of himself and his background alongside his frightening levels of
        violence including but not limited to regular beatings with belts and strangulation and
        polarizing mental instability with screaming matches in restaurants. Not long after, Plaintiff
        and her family discovered that he had been abusing illicit drugs ranging from cocaine to
        mushrooms, continuing to binge drink alcohol despite going to alcohol rehabilitation for over
        four years, continuing to use fake identification and several aliases to solicit sex from minors
        and prostitutes, and he had been exploiting women across the world for sport and sexual
        gratification throughout the relationship and the engagement. His methods of recmitment



                                                      16
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 17 of 41




        involved using various online dating apps, in person shopping mall pickups, and in person
        university student pickups whenever Plaintiff was out of town presenting her academic
        research at conferences.
    68. Since Plaintiff's decision to part ways with Defendant Maini in Januaiy of 2017, Maini has
        engaged in a deliberate campaign to destroy Plaintiff by spreading countless rumors, lies, and
        other falsities to members of Plaintiff's social and professional circles, as well as to people
        on the Internet who Plaintiff does not know. Maini has also hacked her email, Facebook,
        Instagram, and Twitter accounts on numerous occasions and attempted to sabotage Plaintiff's
        professional and academic career out of jealousy.
    69. Maini is a misogynist with a deep hatred of women who has utilized multiple SIM cards to
        juggle his many side women, most of whom were married with children and few of whom
        were single. All such side women were pursued behind Plaintiffs back when Plaintiff and
        Maini were engaged to be married via traditional Indian arranged marriage matchmaking.
        Plaintiff was always faithful to Maini, but that same cowtesy was not returned with Maiili
        regularly chasing a fonner stripper in his economics program alongside dozens of uneducated
        waitresses and about seven different married women, one of whom was pregnant. Maini also
        had a prolonged affair with his flatmate, an uneducated Thai waitress who regularly
        undressed in front of him. Though Maini respected Plaintiff's abstinent virginity, he told her
        on more than one occasion, "I have needs you're not going to fulfill and there are girls happy
        to meet my needs in ways you refuse to." Maini continued with this line ofreasoning even
        when Plaintiff reported him to all elders in the situation, including her parents and his
        parents. Some action was taken after reporting Maini to his mother, but no improvement
        steps were made.        _
    70. Maini is a pedophile who watched about fifty hours of pornography per week, spanning
        hardcore child pornography of underaged girls, hentai pornography of underaged Japanese
        girls, and extensive pornography of Korean girls. The predominant search interests on
        Maini 's laptop include the key terms "under age IO," "preteen," "braces," "toddler sex,"
        "toddler spanking sex," "toddler corporal punishment," and "rough toddler sex."
    71. Tn all cases Maini acted alone, to commit the following illicit and libellous postings in
        furtherance of his scheme to defame Plaintiff and to destroy her reputation:
            a. Publicized false accusations that Plaintiff was verbally and emotionally abusive to
                 him, and that she was guilty of repeated "bar hopping." Plaintiff does not and has
                 never imbibed alcohol due to her religious beliefs, does not attend bars, and is an
                 abstinent virgin. The only person Plaintiff has ever kissed is Maini, and that was only
                 after he announced his intentions to marry.
            b. Publicized false accusations that Plaintiff was guilty of a "white fetish" and "cheating
                 with so many men he lost count." Plaintiff is an abstinent virgin with no fetishes, no
                 experience "dating" white men, and has made a commitment to save herself for
                 marriage from age 11. In reality, Defendant Maini cheated on Plaintiff repeatedly
                 when she was hospitalized for nerve damage and throughout their engagement, most
                 notably with one of his economics classmates. Plaintiff has been so traumatized by
                 this expetience that she has rejected countless arranged maniage offers since then.
            c. Publicized false accusations that Plaintiff "has a colorful histo1y with gigolos" when
                 Plaintiff is an abstinent virgin and has never strnggled attracting genuine male
                 attention.




                                                    17
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 18 of 41




           d. Created imposter social media accounts to harass and intimidate Plaintiff, and also as a
               platfonn to disseminate falsehoods about Plaintiff to affect her ability to earn admission into
               academic fellowship programs.
           e. Impersonated Plaintiff on Twitter, Facebook, Instagram, Linkedln, SnapChat social media
               profiles using her likeness and personal information.
           f. Impersonated Plaintiff on multiple female-seeking-transsexual dating sites using her likeness
               and personal infonnation, including but not limited to her phone number and a demand for
               visitors to "get jiggy with it"-a phrase Plaintiff would never use.
           g. Harassed plaintiffs family members, friends, business contacts, couture clients, artwork
               clients, and others.
           h. Widely disseminated embarrassing childhood photos of Plaintiff without her consent to
               members of his pedophilia social circles, seeking to solicit "scaled 1 to 10 ratings" of
               Plaintiffs photographs taken from ages 3 to 12. Maini had an image of Plaintiff at age 3 set
               as his screensaver and as a blow-up image, ostensibly used for sexual fantasy purposes;
           1.  Interfered with Plaintiffs existing and prospective business relationships with the intent of
               impacting her livelihood and destroying her professional reputation;
           J. Used exto11ion tactics to coerce Plaintiff and her family to pay a ransom on top of the
               existing their lump sum dowry payment which was not returned-considered a cultural
               transgression and a severe moral 'crime' in the traditional Hindu community.
           k. Maini knowingly manipulated facts, lied, distorted reality when he made accusations of fraud
               against the Plaintiff in various Basher Websites between July 2017 to May 2019, calling her
               a range of names and accusing her of misconduct in academic, professional, and personal
               settings. Maini is a noted con artist who not only stole Plaintiffs dowry, but also stole the
               dowries of multiple other eligible young Indian women in the ananged maniage community.
               Maini, who regularly misrepresents his age as younger than he is to pursue much younger
               and much more attractive women, has a habit of pathological lying and obfuscating reality.
           1. His delusions of grandeur of pursuing political office coupled with his insistence on belittling
               and degrading Plaintiff, who was a supportive paiiner to him, on a nearly daily basis led to
               Maini's creation of a fake Craigslist posting soliciting transsexual visitors to contact Plaintiff
               via text message. Maini posted Plaintiffs personal cell phone nwnber and email address to
               an untold number of transsexual (male-to-female and female-to-male) visitors, in an effort to
               paint Plaintiff as someone interested in marrying a transsexual to the broader Indian
               community. This was done in large paii to affect Plaintiffs airnnged man-iage prospects. In
               fact, the damage was so severe that Plaintiff and her family had to employ two Western
               arranged matchmaking company to continue fielding offers from eligible suitors empathetic
               to the incredibly distressing situation. Prior to this, Plaintiff was seen as the most desirable
               catch in the ananged marriage marketplace, with malTiage offers from prominent Indian
               medical and business families around the world.
    72. Maini sent multiple harassing emails to Plaintiffs diabetic parents stating clearly that he would
        continue posting libel.
           a. A copy of the exact text Defendant Maini used to harass and intimidate her parents on
               July 20, 2017, is posted below.
                            I am ... giving you ... a chance to handle this yourselves, before this
                            situation gets out of control. Please take this opportunity. I am sure you do
                            not want to have to deal with this type of thing day after day, V-.-'eek after
                            week, month after month in the years to come. ... I can guarantee you that



                                                     18
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 19 of 41




                            I ttiill absolutely never post anything about [Koe] or herfamily online.
                             That would be te,rible. I will have nothing to do with it. Any action I take
                             v\,'ould be through official legal channels. However, there are so many
                            people out there named ''Anonymous". And these people named
                             "Anonymous" are such unpredictable folks, you never know what they are
                            going to do or say next. Eve1y time there is an ''Anonymous" post about
                             me, there could be a similar post by ''Anonymous" about [Koe} and her
                            family. Nobody wants to see that happen. Things would spiral out of
                             control, all hell would break loose. Lawyers will not solve this issue. The
                             internet is a lawless place.
             b. A copy of the exact text Defendant Maini used to harass and intimidate her father on January
                24, 2019, after cybersmearing her and her family is posted below. Upon receiving no
                response to this email, Maini proceeded to call Plaintiffs parents "child abusers." Further,
                he called Plaintiff an "emancipated minor" who had a "sad childhood" where she
                experienced "difficult times at Country Day" on countless Bashing Websites. Plaintiff was
                never an emancipated minor and transfen-ed her legal guardianship with parental permission
                due to intensive bullying and cover-up activities that went on at the prep school in which she
                was enrolled. This is an invasion of Plaintiffs right to privacy. Intimidation is a crime.
                Maini currently faces criminal charges for cyberstalking and intimidation due partly to his
                behavior and paiily to this email below:
                             I would like to check with you before I proceed. Are you ai,l,'are of, and do you
                            support your daughter's legal action against me? Ifyou do support it, that is.fine,
                            just let me know. I will file a cross claim in court next week. However, you should
                             be aware that you, Mrs [Koe] and Horst will also be named and included in the
                             cross claim. In addition, of course, your daughter's stories will be put to the test
                             in an open court, and her life and times will become a permanent legal record,
                             and I ·will also get to have my say. More importantly, I will also press homicide
                             charges against your daughter for her role in the death ofmy father. You are the
                             elder person in this situatioh and have the wisdom of many years of experience. I
                             am sure that you have worked hard for eve,~vthing that you have. I am making one
                             more attempt to reach out to you to settle this matter between ourselves before the
                            situation spirals out of control. ... Despite the fact that you and Mrs [Koe] have
                             been rude to me, I still do not want to see yourfami(v ruined or humiliated in
                            public on a global stage. lt is not too late to settle the matter amongst ourselves.
    73. Maini first began placing Plaintiffs name on Bashing Websites in July 2017. To address the libel in
        all such posts which will be made available in full fonn to opposing counsel in discovery:
             a. Maini accused Plaintiff of using a false name, when she changed her name legally from in
                P01iland, Oregon in June 2017. Maini accused Plaintiff of "going by" the name that is her
                true, legal name.
             b. Maini accused Plaintiff of "stalking a rapist." The person Maini is referring to is Mr.
                McLeod, who is a personal friend of Plaintiff. Plaintiff was friends with Mr. McLeod for
                many years. After Mr. McLeod was falsely accused of rape at his university and unable to
                obtain his diploma, Plaintiff helped him with fundraising efforts for his nonprofit
                microlending organization Bunya Microfinance by personally donating to his cause and
                organizing a crowdfunding campaign. When Plaintiff was in Sydney conducting
                groundbreaking medical research that has received patent pending status and is now in phase



                                                     19
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 20 of 41




              1 clinical trials in both the United States and the United Kingdom, Mr. McLeod asked
              Plaintiff to "coffee" and "a bite to eat" on multiple occasions, which Plaintiff declined
              respectfully solely due to her existing commitment to Maini. Mr. McLeod also asked
              Plaintiff to dance at a mutual friend's birthday party, which she respectfully declined out of
              respect for her existing conunitment to Maini.
         c.   Maini is the only person with whom Plaintiff has ever French kissed. On one occasion, after
              eating too much candy, Plaintiff accidentally said Mr. McLeod's name when Maini asked
              Plaintiff about who she defines as a "hot guy" in film and daily life as patt of a dinner game.
              The itmocuous comment, made entirely in jest, was not meant in any way as a slight to
              Maini. This comment led to Maini constantly accusing Plaintiff of cheating with Mr.
              McLeod-when the entirety of their friendship was on line, and the fullest extent of their in
              person conversation was maybe 15 minutes-and then Maini escalated a pattern of disturbing
              stalking behavior of both Plaintiff and Mr. McLeod. Maini began using geo-location trackers
              on Plaintiffs cell phone and accusing Plaintiff of 'cheating' on him and of 'having a white
              fetish.' Furthermore, Maini also stalked, physically assaulted, and verbally threatened Mr.
              McLeod on security camera, accusing him of "going after" Plaintiff, when this never
              occurred. Mr. McLeod and Plaintiff were just friends and did not remain in any kind of
              contact after Plaintiff entered into a relationship with Maini. In fact, Mr. McLeod entered
              into a bisexual relationship not long after Plaintiff-rebuffed his advances. Under no
              circumstances did Plaintiff ever have any kind ofrelationship with Mr. McLeod, and under
              no circumstances has Plaintiff ever had a fetish, let alone for white men. She is a complete
              abstinent virgin who does not have any fetishes. However, Maini has a strong fetish for
              underaged prepubescent girls between ages 2 to 11 as well as East Asian and Mediterranean
              women.
         d.   Maini accused Plaintiff of "moving next to the [residential] college" next to Mr. McLeod.
              Plaintiff was never enrolled in any academic coursework at any universities in Australia.
              She was in Australia on a temporary visitor visa, due to her ·scientific research commitments
              which have resulted in a medical supplement for patients with a rare disease that has already
              received patent pending status and has entered Phase I clinical trials. By contrast, Mr.
              McLeod was a full-time student in the law school, and by all accounts seemed happy to be
              pursuing a bisexual way oflife with his committed male and female partners.
         e.   Maini accused Plaintiff of "contract cheating" and hiring men to "write her college essays
              and exams" when Plaintiff has always done her own work and graduated at the top of her
              academic class. This attack on Plaintiffs integrity comes after Maini has duped, cheated,
              and stolen millions of dowry dollars from highly eligible young Indian women and paid for
              his academic work on an outsource basis. Maini struggles with spelling, grammar, and
              punctuation, and is unable to use spell-check effectively in his libellous posts.
         f.   Maini accused Plaintiff of "flunking out of Georgetown" when Plaintiff is currently earning
              an LLM in international taxation law from Georgetown University Law Center. To the best
              of her knowledge, she has never "flunked out" of any institution of higher learning, though
              Maini has struggled academically and professionally for the entirety of his life.
         g.   Maini accused Plaintiff of receiving "plastic surgery," when Plaintiff has only received jaw
              surgery, reconstructive jaw surgety, and reconstructive nerve damage surgery, all of which
              she obtained due to verbal abuse and pressure from Maini. On a daily basis, Maini spent
              hours criticizing Plaintiff's appearance, particularly her jaw and chin and comparing her
              unfavorably to Bollywood actress Kareena Kapoor who has a strong chin and jawline. Maini



                                                  20
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 21 of 41




                   told Plaintiff to get jaw surgery to look more like Kareena Kapoor. Plaintiff did not want to
                  undergo a dangerous surgery and so agreed to jaw angle silastic implants and a sliding
                  genioplasty surge1y to give the Kareena Kapoor effect. Unfortunately, there were issues with
                   the silastic implants and the genioplasty was medical malpractice, so Plaintiff had them
                  removed and reversed, respectively.
              h. Maini accused Plaintiff of not taking medical malpractice legal action against her jaw
                  surgeon, when she filed a medical malpractice complaint against the surgeon in April of 2018
                   and has been running discovery and deposition strategy for the case in addition to her
                  rigorous law school academic course-load.
              1.  Maini accused Plaintiff of attending a host of universities she never attended as a student, but
                   instead as a middle school and high school student going to summer camp academic
                   enriclunent programs, to malign Plaintiffs name in both the greater academic conununity
                   and the greater Indian mTanged marriage community.
              J. Maini accused Plaintiff of pursuing him, when he pursued her and her family relentlessly
                  beginning on Februaty 20, 2016, leading to an engagement on November 1, 2016, and setting
                   and booking a wedding date for Febmaty of 2017. During all stages of the relationship,
                  Maini was the aggressor, and he cheated incessantly during the relationship, which is why
                  Plaintiff ended the engagement prior to the wedding date.
              k. Maini accused Plaintiff of hypochondria due to her lactose intolerance and celiac disease
                  medical conditions, causing her to vomit when on dinners with him when he force-fed her
                   gluten-filled breads and soy-filled tofu, to malign her name in image-conscious fashion
                  professional circles.
              1. Reasonably understood, Maini's statements amount to accusations of serious and
                   reprehensible conduct, as well as the implication that he was guilty of academic, personal,
                   and professional misconduct, notwithstanding her pending offer to become .a faculty member
                   at a top-ranked university. Maini's conduct also imputed to Plaintiff a want of integrity and a
                   lack of competency in her academics., arranged marriage pathway, and employment.
    74.   Maini was so intent on destroying Plaintiffs good name and reputation that he took painstaking
          efforts to make the false accusations and libel sound credible to those hearing them, even those close
          to Plaintiff who had no reason to believe Maini or to doubt the Plaintiff. Maini's posts were crafted
          in such a way as to inspire belief and sympathy on the patt of recipients of the false information.
          Maini knew or should have expected that, upon reviewing these defamatory posts, others would
          retaliate against Plaintiff directly, distance themselves, and proceed with caution. Maini specifically
          chose to raise his post rate in 2019 due to Plaintiffs family placing her in the hands of a more
          experienced Indian arranged mat-riage matrimonial service.
    75.   There is no physical or other tangible evidence to substantiate claims that the Plaintiff engaged in
          any of the egregious conduct Maini outlines. Maini's statements were knowingly false and/or stated
          with such reckless disregard for the veracity of the accusations and the foreseeable, devastating harm
          they would cause to Plaintiffs reputation and arranged marriage prospects.
    76.   Maini has been relentless in his efforts to discredit and destroy the reputation of Plaintiff, and he
          continues to publish defamatory statements consistent with those stated therein as well as some that
          are inherently hidden and undiscoverable by Plaintiff Her investigation continues.
    77.   Plaintiff has no way of knowing who believed some or all of the false statements made by Maini, nor
          can she truly assess the identity, scope, and sheer number of people impacted by Maini 's falsehoods
          to the detriment of Plaintiff.




                                                       21
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 22 of 41




    78. Maini knew, or with substantial certainty should have known, that these accusations would be re-
        published by Bashing Websites and.widely disseminated in the community where Plaintiff lived and
        worked, as well as throughout the United States and beyond. A disclaimer exists on
        LiarsandCheaters.com indicating that any posts made there can and will be spread to other sites.
        Maini signed a tenns and conditions agreement indicating his awareness of this fact.
    79. This false publicity invaded Plaintiffs personal and professional circles, caused undue ridicule, and
        will continue to have a demonstrable, adverse impact on Plaintiff's livelihood in fashion, her
        physical safety, her emotional well-being, and her ananged man-iage prospects. Plaintiff was unable
        to invite press to three fashion shows as previously scheduled due to the enonnous burdens as a
        result of this libel and abuse. Plaintiff became a hennit, avoiding social events, pausing all arranged
        maniage matchmaking efforts, and taking off time from her studies, delaying her graduation by an
        additional year.
    80. Maini's publication of these false accusations impaired Plaintiffs personal and professional
        reputation during all-important Fashion Weeks and effectively eliminated her ability to pursue an
        arranged maniage, in the community where she lives and works and beyond, and has resulted in
        severe emotional distress, humiliation, embarrassment, mental suffering, and suicide attempts. The
        Plaintiff also suffered damages including SEO service fees, removal fees, lost income and
        opportunities, medical expenses, therapy expenses, and damage to her fuhrre earning capacity.
    81. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendant in an amount
        fair and just, but no less than Two Hundred Thousand Dollars ($200,000) in compensable damages,
        as well as exemplary damages in the amount of One Million Dollars ($1,000,000) for his willful and
        contumacious disregard for the Plaintiff's emotional and physical well-being, and the foreseeable
        impact his conduct would have on Plaintiff's reputation as a respected, upstanding member of her
        community. Plaintiff further requests that Defendant Maini be issued a permanent injunction and
        enjoined from any future, similar conduct, and that he be ordered to remove any existing, offending
        social media profiles or posts. Plaintiff seeks all other relief this Court deems appropriate and just
        under the circumstances.

                                     THIRD CAUSE OF ACTION
                                      INVASION OF PRIVACY
                                      Against Amar Chander Maini

    82. Plaintiff incorporates by reference each and every allegation contained in the preceding paragraphs
        of this complaint as if fully set fmth herein.
    83. To state a cause of action for invasion of privacy, Plaintiff will prove the following three
        elements: (a) appropriation, the unauthorized use of a person's name or likeness to obtain
        some benefit; (b) electronic intrnsion int one's private quarters; and (c) public disclosure of
        private facts, meaning the dissemination of trnthful private information which a reasonable
        person would find objectionable.
    84. Plaintiff confided a number of childhood traumas and personal secrets to Maini. Plaintiff ousted
        Maini would always keep her confidences, particularly about the false accusations and rnmors at her
        private high school where she was subject to physical violence and emotional abuse at the hands of
        both faculty members and students. In one case, Plaintiff was shoved into a gym locker and had an
        asthma attack, and the school failed to intervene on her behalf. Plaintiff revealed to Maini the extent
        of her negative prior experiences, with the understanding that they would rema'in p1ivate and
        confidential at all times. Maini took this private information and published multiple tell-all



                                                    22
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 23 of 41




        WordPress and Blogger posts about Plaintiff, mixing 15% of trnth with 85% of libel, ridiculing her
        for what trnly was a difficult childhood and a number of difficult experiences. The circumstances of
        her difficult high school educational experience and the sheer amount of slander she faced at the
        hands of sociopaths at that particular school are not in the public interest as Plaintiff is a private
        individual and is not-and has never been-a public individual.
    85. Plaintiff decided to do a transfer to another private school during her first tenn of her senior year to
        protect her safety from aggressive individuals at her preparatory school without notifying her parents
        or her school in advance. Plaintiff packed her bags and left town. A successful author at a young
        age who published her first two books as a teenager, she received substantial enough royalties to
        become financially independent from age 17 and used this to her advantage. Despite the vaiious
        adversities she faced, Plaintiff still graduated with a class rank of 2 out of 3 78 students in her high
        school class and earned a full scholarship to the guaranteed admission BS/MD university program of
        her choice. Maini twisted the experience around and labelled her as a "runaway" who "lived on the
        streets," when Plaintiff was living in a $3,000 per month apartment in an exclusive, gated
        community and her first car at age 16, given by her parents, was a brand new Lexus.
    86. Plaintiff also confided that she was estranged from her mother from the period 2009 to 2011, when
        Plaintiff decided to initiate a school transfer by informing her father and not informing her mother
        until she made her decision. Plaintiff's mother and Plaintiff had disagreements about future college
        admission prospects with a senior year transfer, which has now been resolved; at all points, this
        dispute was a private one that never took away the deep love and affection the two have always
        shared. Ups and downs are nonnal pmis of the mother-daughter relationship. Nevertheless, Maini
        invaded the p1ivacy of Plaintiff ai1d her mother by posting false accusations accusing Plaintiffs
        mother of being a "child abuser" on dozens and dozens of websites. Plaintiff is not a child; she is an
        adult of age 27. Plaintiffs mother never abused her as a child, and even if there was 'abuse' per se it
        is not in the public interest for that information to be public. Private disagreements and using
        phraseology of "abuse" is neither in the public interest nor of any concern to external third parties.
        Maini specifically posted this to gain the benefit of extortion fees from Plaintiffs family.
    87. Infonnation about Plaintiff not in the public interest and Maini invaded the p1ivacy of both Plaintiff
        and her mother by posting her foll matTied name on dozens of websites filled with libel.
    88. Plaintiff accidentally left the password to her private digital diary and her private email on her laptop
        case. Under no circumstances would Plaintiff ever share her password with anyone. Between 13 to
        17 August 2016, Maini hacked Plaintiff's email, downloaded private files and notes--none of which
        can be admitted into evidence due to the criminal hacking--and then began an email campaign to
        Plaintiffs residence, her research colleagues, and her laborat01y research administrators making
        false and baseless claims about Plaintiff. Maini's objective was to fmther develop a side relationship
        with one of his many mistresses, one of whom he met in his economics program and met with
        whenever Plaintiff was out of town. To be specific, Plaintiff was in Seoul from 23 August to 27
        August 2016, and during that time Maini atTanged dinner and movie dates with his mistress. She
        declined his last-minute Friday night movie date but they ultimately met whenever Plaintiff was out
        of town, while Maini continued juggling his various additional side women. In particular, when
        Plaintiff was in Melbourne on a medical research trip from 19 to 22 September 2016, Maini met with
        his economics classmate behind Plaintiff's back and without her permission.
    89. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendant in an amount
        fair and just, but no less than Two Hundred Thousand Dollars ($200,000) in compensable damages,
        as well as exemplaiy damages in the amount of One Million Dollars ($1,000,000) for his willful and
        contumacious disregard for the Plaintiff's emotional and physical well-being, and the foreseeable



                                                     23
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 24 of 41




       impact his conduct would have on Plaintiffs reputation as a respected, upstanding member of her
       community. Plaintiff further requests that Defendant Maini be issued a permanent injunction and
       enjoined from any future, similar conduct, and that he be ordered to remove any existing, offending
       social media profiles or posts. Plaintiff seeks all other relief this Court deems appropriate and just
       under the circumstances.

                                 FOURTH CAUSE OF ACTION
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS: 18 U.S.C. § 1962(c)
             Against All Defendants Engaged in Bashing Websites and Removal Websites

    90. Plaintiff incorporates by reference each and every allegation contained in the preceding paragraphs
        of this complaint as if fully set fo1ih herein.
    91. This Count is against Defendants: Guaranteed Removals, RepZe, Expert Removals, Internet
        Removals, Marca Global, Amarutu Technology, Mine Law, Kevin Angileri, Ronald Linea, Michael
        Schern, James John, Jim Bums, Scott Breitenstein, Arman Ali d/b/a D4 Solutions BD, Vikram
        Patmar a/k/a Matt Hamp and Martin Horan, and John Does 1-15. Hereafter, Count 4 Defendants.
    92. Bashing Websfres and Removal Websites, terms defined above, are association-in-fact enterprises
        engaged in and whose activities affect interstate commerce. The Cause 4 Defendants are associated
        with the enterprises.
    93. The Count 4 Defendants agreed to and did conduct and participate in the conduct of the enterprise
        affairs through a pattern of racketeering activity and for the unlawful purpose of intentionally
        defrauding Plaintiff. Specifically: charging Plaintiff for removals of posts, copying and pasting those
        posts throughout the Internet, failing to remove all copies of posts, and then harassing Plaintiff to
        pay for still more posts.
    94. Pursuant to and in furtherance of their fraudulent scheme, Defendants committed multiple related
        acts of extorting money from Plaintiff ostensibly to "remove" all posts only for them to later re-post
        posts and demand even higher extortion removal fees.
    95. The acts of extmiion set fmth above constitute a pattern of racketeering activity pursuant to 18
        U.S.C. § 1961 (5).
    96. The Count 4 Defendants have directly and indirectly conducted and paiticipated in the conduct of
        the enterprise's affairs through the pattern ofracketeering and activity described above, in violation
        of 18 U.S.C. § 1962(c).
    97. As a direct and proximate result of the Count 4 Defendants' racketeering activities and violations of
        18 U.S.C. § 1962(c), Plaintiffs have been injured in their business and property in that fashion shows
        have had to be rescheduled, press has had to be cancelled, lookbooks have had to be kept hidden
        from media attention, and Plaintiff has had to reduce her profile as a top emerging designer. This
        injury stems from the predicate acts of racketeering. Per the Supreme Court decisions in Holmes v.
        Secs. Investor Prat. Corp., Anza v. ldeal Steel Supply Cmp., and Bridge v. Phoenix Bond & lndem.
        Co., Plaintiff has shown both "proximate cause" and "injury in fact." The Defendants must be held
        legally liable for the damage they have done to Plaintiff; see the case Trollinger v. Tyson Foods, Inc.
        The injuries Plaintiff suffered were not reasonably foreseeable, per Trollinger, 370 F.3d at 615.
    98. Plaintiff paid extortion fees to the Removal Websites, which meets the Corni standard for
        demonstrating a "concrete financial loss" as per the cases Taxable Mun. Bond Secs.Litig., 51
        F.3d 518,523 (5th Cir. 1995); Fleischhauer v. Feline,~ 879 F.2d 1290, 1299 (6th Cir. 1989),
        Imagineering, Inc. v. Kiei-vit Pac. Co., 976 F.2d 1303, 1310 (9th Cir. 1992), and Berg v. First
        State Ins. Co., 915 F .2d 460, 464 (9th Cir. 1990). Plaintiff paid the extortion money over a



                                                    24
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 25 of 41




        sustained period of time before deciding to take legal action. Receipts will be made available
        to opposing counsel immediately upon sending out the first set of intenogatories and requests
        for production. Plaintiff is not attaching receipts to this publicly available lawsuit to protect
        her privacy.
    99. Plaintiff relied upon the "but-for" causation in paying the Removal Websites.
    100. WHEREFORE, the Plaintiff prays that a judgment be entered against the Count 4 Defendants in
        an amount fair and just, but no less than One Hundred Thousand Dollars ($100,000) in compensable
        damages, as well as exemplary damages in the amount of One Hundred Thousand Dollars
        ($100,000) for the willful and contumacious disregard for the Plaintiffs business and the foreseeable
        impact this conduct would have on Plaintiffs reputation as a respected, upstanding member of her
        community. Plaintiff further requests that Defendants remove her name and photo from all associate
        websites free of charge, be issued a permanent injunction and enjoined from any future, similar
        conduct, and that be ordered to remove any existing, offending social media profiles or posts.
        Plaintiff seeks all other relief this Court deems appropriate and just under the circumstances.

                                   FIFTH CAUSE OF ACTION
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS: 18 U.S.C. § 1962(a)
             Against All Defendants Engaged in Bashing Websites and Removal Websites

    101. Plaintiff incorporates by reference each and every allegation contained in the preceding
        paragraphs of this complaint as if fully set forth herein.
    102. This Count is against Defendants: Guaranteed Removals, RepZe, Expert Removals, Internet
        Removals, Marca Global, Amarutu Technology, Mine Law, Kevin Angileri, Ronald Linco, Michael
        Schem, James John, Jim Burns, Scott Breitenstein, Arman Ali d/b/a D4 Solutions BD, Vikram
        Pannar a/k/a Matt Hamp and Martin Horan, and John Does 1-15. Hereafter, Count 5 Defendants.
    103. Bashing Websites and Removal Websites, tenns defined above, are association-in-fact
        enterprises engaged in and whose activities affect interstate commerce. The Count 5 Defendants are
        associated with the enterp1ises.
    I 04. The Count 5 Defendants used and invested income that was derived from a pattern of
        racketeering activity in an interstate enterprise. Specifically: the Bashing Website Defendants
        accepted advertising fees from the Removal Website Defendants. The Removal Website
        Defendants then charge a base set fee to Plaintiff (and thousands of other victims) which
        went pmiially to the Bashing Websites Defendants and pmiially to themselves. The income
        derived was housed both in the United States and overseas and has already led to
        investigation by the U.S. Attorney's Office in Arizona as one Defendant, Kevin Angileri,
        was recently released from federal prison for child pornography and is back at racketeering.
    105. The racketeering activities listed above constitutes a pattern of racketeering activity
        pursuant to 18 U.S.C. § 1961(5).
    106. As direct and proximate result of the Count 5 Defendants' racketeering activities and
        violations of 18 U.S.C. § 1962(a), Plaintiff has been injured in her business in that: she has
        had to cancel press at multiple fashion shows, reduce her presence at fashion networking
        events, change her business model, and take a tern, off of her law school studies. The
        injuries to her business specifically include thousands of dollars paid to Removal Websites
        on top of SEO services. The fact that Bashing Websites and Removal Websites are investing
        their illict "income" into Bitcoin and other c1yptocUITencies instead of discontinuing their
        nefarious activities speaks volumes about the poor character of these Defendants. Per the



                                                   25
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 26 of 41




      Supreme Court decisions in Holmes v. Secs. Investor Prat. Corp., Anza v. Ideal Steel Supply
      Corp., and Bridge v. Phoenix Bond & Indeni. Co., Plaintiff has shown both "proximate
      cause" and "injury in fact." The Defendants must be held legally liable for the damage they
      have done to Plaintiff; see the case Trollinger v. Tyson Foods, Inc. The injmies Plaintiff
      suffered were not reasonably foreseeable, per Trollinger, 370 F.3d at 615.
   107. Plaintiff paid extortion fees to the Removal Websites, which meets the Court standard for
      demonstrating a "concrete financial loss" as per the cases Taxable Mun. Bond Secs.Litig., 51
      F.3d 518,523 (5th Cir. 1995); Fleischhauer v. Feltner, 879 F.2d 1290, 1299 (6th Cir. 1989),
      Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1310 (9th Cir. 1992), and Berg v. First
      State Ins. Co., 915 F .2d 460, 464 (9th Cir. 1990). Plaintiff paid the extmtion money over a
      sustained period of time before deciding to take legal action. Receipts will be made available
      to opposing counsel immediately upon sending out the first set of interrogatories and requests
      for production. Plaintiff is not attaching receipts to this publicly available lawsuit to protect
      her privacy.
   108. Plaintiff relied upon the "but-for" causation in paying the Removal Websites.
   109. WHEREFORE, the Plaintiff prays that a judgment be entered against the Count 5 Defendants in
      an amount fair and just, but no less than One Hundred Thousand Dollars ($100,000) in compensable
      damages, as well as exemplary damages in the amount of One Hundred Thousand Dollars
      ($100,000) for the willful and contumacious disregard for the Plaintiffs business and the foreseeable
      impact this conduct would have on Plaintiffs reputation as a respected, upstanding member of her
      community. Plaintiff further requests that Defendants remove her name and photo from all associate
      websites free of charge, be issued a permanent injunction and enjoined from any future, similar
      conduct, and that be ordered to remove any existing, offending social media profiles or posts.
      Plaintiff seeks all other relief this Court deems approp1iate and just under the circumstances.

                                 SIXTH CAUSE OF ACTION
       RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS: 18 U.S.C. § 1962(b)
            Against All Defendants Engaged in Bashing Websites and Removal Websites

   110. Plaintiff incorporates by reference each and every allegation contained in the preceding
      paragraphs of this complaint as if fully set forth herein.
   111. This Count is against Defendants: Guaranteed Removals, RepZe, Expert Removals, Internet
      Removals, Marca Global, Amamtu Technology, Mine Law, Kevin Angileri, Ronald Linco, Michael
      Schem, James John, Jim Bums, Scott Breitenstein, Arman Ali d/b/a D4 Solutions BD, Vikram
      Parmar a/k/a Matt Hamp and Ma.tiin Hora.ti, and Jolrn Does 1-15. Hereafter, Count 6 Defendants.
   112. Bashing Websites and Removal Websites, terms defined above, are association-in-fact
      enterprises engaged in and whose activities affect interstate commerce. The Count 6 Defendants are
      each associated with the enterprises.
   113. The Count 6 Defendants used and invested income that was derived from a pattern of
      racketeering activity in an interstate enterprise. Specifically: the Bashing Website Defendants
      accepted advertising fees from the Removal Website Defendants. The Removal Website
      Defendants then charge a base set fee to Plaintiff (and thousands of other victims) which
      went pa.tiially to the Bashing Websites Defendants and pa1iially to themselves. The income
      derived was housed both in the United States and overseas and has already led to
      investigation by the U.S. Attorney's Office in A1izona as one Defendant, Kevin Angileri,
      was recently released from federal prison for child pornography and is back at racketeering.



                                                  26
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 27 of 41




    114. The racketeering activities listed above constitutes a pattern of racketeering activity
       pursuant to 18 U.S.C. § 1961(5).
    115. Count 6 Defendants acquired and maintained interests in and control of the enterprise
       through a pattern of racketeering activity. Specifically: Removal Websites advertising their
       removal services on Bashing Websites and Removal Websites charging double fees for
       Plaintiff (and thousands of other victims) to remove posts. Some removal fees go directly to
       the Removal Websites and the majority ofremoval fees go directly to the Bashing Websites.
    116. The racketeering activity listed above of Bashing Website posts that charge exorbitant
       removal fees constimtes a pattern ofracketeering activity pursuant to 18 U.S.C. § 1961(5).
    117. The Count 6 Defendants have directly and indirectly acquired and maintained interests in
       and control of the enterprise through the pattern ofracketeering activity described above, in
       violation of 18 U.S.C. § 1962(6).
    118. As direct and proximate result of the Count 6 Defendants' racketeering activities and
       violations of 18 U.S.C. § 1962(b), Plaintiff has been injured in her business in that: Plaintiffs
       credit card information has remained stored on file by both Bashing Websites and Removal
       Websites, on top of the severe injuries she has suffered enumerated elsewhere. The injury
       here stems from the acquisition of an interest on or control over an enterprise, and this is
       illustrated best by the fact that Defendants are constantly merging and acquiring new cheater
       assets. If any of them had put their business acumen in a healthy direction, then they might
       have become superstars in the mergers and acquisitions profession. Instead, they are
       defrauding consumers including Plaintiff because the ownership of websites constantly
       changes. As an example, Michael Schern is an attorney admitted to practice law in the state
       of Arizona, and he recently acquired full ownership of TheDirty.com from Nik Richie. He
       simultaneously runs his law finn and TheDirty.com from the same web server, making
       anywhere from $1,500 to $5,000 per removal from his site. This income supplements his law
       finn income. While it is not excusable for ex-convicts to engage in activities like this, it is
       much more w1derstandable than a lawyer who is admitted to practice. Schem's behavior is in
       direct contrast to the rules all law students have to know to pass the Multistate Professional
       Responsibility Examination. Tt is unbecoming for an attorney to behave in this manner. Per
       the Supreme Court decisions in Holmes v. Secs. Investor Prat. Corp., Anza v. Ideal Steel
       Supply C01p., and Bridge v. Phoenix Bond & lndem. Co., Plaintiff has shown both
       "proximate cause" and "injury in fact." The Defendants must be held legally liable for the
       damage they have done to Plaintiff; see the case TrolHnger v. Tyson Foods, Inc. The injuries
       Plaintiff suffered were not reasonably foreseeable, per Trollinger, 370 F.3d at 615.
    119. Plaintiff paid extortion fees to the Removal Websites, which meets the Court standard for
       demonstrating a "concrete financial loss" as per the cases Taxable Mun. Bond Secs.Litig., 51
       F.3d 518,523 (5th Cir. 1995); Fleischhauer v. Feltner, 879 F.2d 1290, 1299 (6th Cir. 1989),
       Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1310 (9th Cir. 1992), and Berg v. First
       State Ins. Co., 915 F.2d 460,464 (9th Cir. 1990). Plaintiff paid the extortion money over a
       sustained period of time before deciding to take legal action. Receipts will be made available
       to opposing counsel immediately upon sending out the first set of interrogatories and requests
       for production. Plaintiff is not attaching receipts to this publicly available lawsuit to protect
       her privacy.
    120. Plaintiff relied upon the "but-for" causation in paying the Removal Websites.
    121. WHEREFORE, the Plaintiff prays that a judgment be entered against the Count 6 Defendants in
       an amount fair and just, but no less than One Hundred Thousand Dollars ($100,000) in compensable



                                                 27
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 28 of 41




       damages, as well as exemplary damages in the amount of One Hundred Thousand Dollars
       ($100,000) for the willful and contumacious disregard for the Plaintiffs business and the foreseeable
       impact this conduct would have on Plaintiff's reputation as a respected, upstanding member of her
       community. Plaintiff further requests that Defendants remove her name and photo from all associate
       websites free of charge, be issued a penuanent injunction and enjoined from any future, similar
       conduct, and that be ordered to remove any existing, offending social media profiles or posts.
       Plaintiff seeks all other relief this Comi deems approp1iate and just under the circumstances.

                                SEVENTH CAUSE OF ACTION
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS: 18 U.S.C. § 1962(d)
             Against All Defendants Engaged in Bashing Websites and Removal Websites

    122. Plaintiff incorporates by reference each and every allegation contained in the preceding
        paragraphs of this complaint as if fully set forth herein.
    123. This Count is against Defendants: Guaranteed Removals, RepZe, Expert Removals, Internet
        Removals, Marca Global, Amarutu Technology, Mine Law, Kevin Angileri, Ronald Linco, Michael
        Schern, James John, Jim Burns, Scott Breitenstein, Arman Ali d/b/a D4 Solutions BD, Vikram
        Panuar a/k/a Matt Hamp and Martin Horan, and John Does 1-15. Hereafter, Count 7 Defendants.
    1-24. Bashing Websites and Removal Websites, terms defined above, are association-in-kind
        enterprises engaged in and whose activities affect interstate commerce. The Count 7 Defendants are
        each associated with the enterprises.
    125. As set forth above, the Count 7 Defendants agreed and conspired to violate 18 U.S.C. §
         l 962(a) (b) and (c). Specifically: the Defendants conspired to: (1) use or invest income that
        is derived from a pattern ofracketeering activity in an interstate enterprise(§ l 962(a)); (2)
        acquire or maintain interests in the enterprise through a pattern ofracketeering activity (§
        1962(b)); and (3) conduct and participate in the conduct of the affairs of the enterprise
        through a pattern of racketeering activity(§ 1962(c)). Removal Websites achieved this
        through the use of advertising for seemingly legitimate removal services in advertisements on
        Bashing Websites. The Bashing Websites then charge a large sum, some of which goes to
        them and some of which goes to the Removal Websites. Plaintiff, and countless other
        victims, paid these scam removal companies only to find the posts reappear over the Internet.
        Once the Removal Websites dete1mine someone is willing to pay for removal, they then
        repost all posts to extract and to extmi further money from said individual.
    126. The Count 7 Defendants have intentionally conspired and agreed to directly and
        indirectly use or invest income that is derived from a pattern of racketeering activity in an
        interstate enterprise, acquire or maintain interests in the enterprise through a pattern of
        racketeering activity, and conduct and participate in the conduct of the affairs of the
        enterp1ise through a pattern of racketeering activity. The Count 7 Defendants knew that their
        predicate acts were part of a pattern of racketeering activity and agreed to the commission of
        those acts to further the schemes described above. That conduct constitutes a conspiracy to
        violate 18 U.S.C.A. § 1962(a), (b) and (c), in violation of 18 U.S.C. § 1962(d). The Removal
        Websites and the Bashing Websites are co-conspirators keen to defraud any and all
        businesspeople and students they can. Per the Supreme Comi decisions in Holmes v. Secs.
        Investor Prat. Corp., Anza v. Ideal Steel Supply Cmp., and Bridge v. Phoenix Bond & Indem.
        Co., Plaintiff has shown both "proximate cause" and "injmy in fact." The Defendants must
        be held legally liable for the damage they have done to Plaintiff; see the case Trollinger v.



                                                  28
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 29 of 41




       Tyson Foods, Inc. The injmies Plaintiff suffered were not reasonably foreseeable, per
       Trollinger, 370 F.3d at 615.
    127. As direct and proximate result of the Count 7 Defendants' conspiracy, the overt acts
       taken in furtherance of that conspiracy, and violations of 18 U.S.C. ~ 1962(d), Plaintiff has
       been injured in her business in that she has had to change her business plan and to delay the
       launch of numerous projects, fashion collections, and fashion services. The injury under §
       1962(d) stems from the ove1i acts committed in furtherance of the conspiracy, which include
       continuing to repost defamat01y material about Plaintiff despite offering ample evidence and
       sending hmulreds of emails requesting removal.
    128. Plaintiff paid extortion fees to the Removal Websites, which meets the Court standard for
       demonstrating a ''concrete financial loss" as per the cases Taxable Mun. Bond Secs.Litig., 51
       F.3d 518,523 (5th Cir. 1995); Fleischhauer v. Feltner, 879 F.2d 1290, 1299 (6th Cir. 1989),
       Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1310 (9th Cir. 1992), and Berg v. First
       State Ins. Co., 915 F .2d 460, 464 (9th Cir. 1990). Plaintiff paid the extortion money over a
       sustained period of time before deciding to take legal action. Receipts will be made available
       to opposing counsel immediately upon sending out the first set of inten-ogatories and requests
       for production. Plaintiff is not attaching receipts to this publicly available lawsuit to protect
       her privacy.
    129. Plaintiff relied upon the "but-for" causation in paying the Removal Websites.
    130. WHEREFORE, the Plaintiff prays that a judgment be entered against the Count 7
       Defendants in an amount fair and just, but no less than One Hundred Thousand Dollars
       ($100,000) in compensable damages, as well as exemplaiy damages in the amount of One
       Hundred Thousand Dollars ($100,000) for the willful and contumacious disregard for the
       Plaintiff's business and the foreseeable impact this conduct would have on Plaintiff's
       reputation as a respected, upstanding member of her community. Plaintiff further requests
       that Defendants remove her name and photo from all associate websites free of charge, be
       issued a pe1manent injunction and enjoined from any future, similar conduct, and that be
       ordered to remove any existing, offending social media profiles or posts. Plaintiff seeks all
       other relief this Court deems appropriate and just under the circumstances.

                                  EIGHTH CAUSE OF ACTION
                               COMPUTER FRAUD AND ABUSE
        Against Maini and All Defendants Engaged in Bashing Websites and Removal Websites

    131. Plaintiff incorporates by reference each and every allegation contained in the preceding
       paragraphs of this complaint as if fully set forth herein.
    132. Based on information and belief, certain Defendants named herein and/or their agents followed
       and/or viewed Plaintiff's personal social media profiles, personal website pages, and pageant photo
       website pages for the purpose of gathering Plaintiff's personal identifying inf01mation and pageant
       headshot photograph.
    133. Based on information and belief, Defendants, especially Vikram Pannar aliases Matt Hainp and
       Matiin Horan-a noted Indian felon-created a decoy profile on social media sites Linkedln to mine
       Plaintiffs personal identifying information (photographs) without authorization. Parmar accessed
       her copyrighted pageant photograph and then posted it on various Bashing Websites. The pageant
       photograph of Plaintiff has remained online for months in spite of Plaintiff notifying said Bashing
       Websites that it was a DMCA violation to keep her photo in place on an obviously libelous "rep01i"



                                                    29
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 30 of 41




       authored by Maini. Furthermore, Defendants continued to post and repost libelous info1mation with
       her copyrighted pageant photograph spread across the Internet.
    134. Plaintiff's personal server, which hosts and operates her fashion and artwork websites, constitute
       "protected computers" as that term is defined in 18 U.S.C. § 1030(e)(2).
    135. As described above, Defendants conspired to commit and attempted to commit violations of 18
       U.S.C. § 1030(a)(7)(B) and 18 U.S.C. § 1030(a)(7)(C) in violation of 18 U.S.C. § 1030(b).
    136. Defendants' conduct has caused loss as defined in U.S.C. § 1030(e)(l l) of more than $5,000 to
       Plaintiff during a one-year period.
    137. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendants in an
       amount fair and just, to be determined at trial, as well as exemplaiy damages to be detennined at
       trial. Plaintiff alleges this amount is in excess of $100,000. Plaintiff also seeks all other relief this
       Court deems appropriate and just under the circumstances.

                               NINTH CAUSE OF ACTION
         BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                     Against Guaranteed Removals and Internet Removals

    138. Plaintiff incorporates by reference each and every allegation contained in the preceding
       paragraphs of this complaint as if fully set forth herein.
    139. At all times relevant to this action, Plaintiff has had a contractual relationship with both
       Guaranteed Removals and Tntemet Removals, and a prospective contractual relationship with Mine
       Law, Aaron Mine, RepZe, and Vikram Pannar. This cause of action is centered on Guaranteed ·
       Removals and Internet Removals.
    140. In order to plead a prima facie case of breach of the implied covenant of good faith and fair
       dealing, it must be proven that (a) the Plaintiff and the Defendants are patiies to a written contract;
       (b) the contract is ambiguous about the permissibility or scope of the conduct in question; (c) the
       Defendants, through a series of conscious and deliberate acts, fail or refuse to discharge contractual
       responsibilities, which unfairly frustrates the contract's purpose and disappoints the Plaintiffs
       expectations; (d) the Defendants' breach deprives the Plaintiff of the contract's benefits; (e) the
       Plaintiff suffers damages. Case law support of this definition includes Cox v. CSX lntermodal, Inc.,
       732 So.2d'l092, 1097 (Fla. 1st DCA 1999), Holmes v. Florida A&M Univ. by and through Board of
       Trustees, 260 So.3d 400, 407 (Fla. 1st DCA 2018), Ahearn v. Mayo Clinic, 180 So. 3d 165, 170 (Fla.
       1st DCA 2015), and Sabi v. First South Bank, Inc., 946 So.2d 615, 617 (Fla. 1st DCA 2007). In
       particular, the judge in the Sobi v. First South Bank, Inc. case argued as follows: "An implied
       covenant of good faith, fair dealing, and commercial reasonableness must relate to the performance
       of an express tenn of the contract and is not an abstract and independent tenn of a contract which
       may be asserted as a source of breach when all other terms have been performed pursuant to the
       contract requirements.
    141. Plaintiff entered into contracts with Defendants Guamateed Removals and Internet Removals in
       \\<Titten contract f01m. The contracts are ambiguous about the pennissibility of or scope of the
       conduct in question, merely stating "removals." The Defendants, through a series of conscious and
       deliberate acts, failed and refused to discharge contractual responsibilities, which unfairly frustrates
       the contract's purpose and disappoints the Plaintiffs expectations. The Defendants' breach deprives
       the Plaintiff of the contract's benefits. The Plaintiff has suffered tremendous damages emotionally,
       mentally, and spiritually.




                                                     30
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 31 of 41




    142. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendants in an
       amount fair and just, to be determined at trial, as well as exemplaiy damages to be detennined at
       trial. Plaintiff alleges this amount is in excess of $100,000. Plaintiff also seeks all other relief this
       Court deems appropriate and just under the circumstances.

                                          TENTH CAUSE OF ACTION
        TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSINESS RELATIONSHIP
                                              Against All Defendants
    143. Plaintiff incorporates by reference each and eve1y allegation contained in the preceding
       paragraphs of this complaint as if fully set forth herein.
    144. At all times relevant to this action, Plaintiff has had a prospective contractual relationship with
       her private aitwork and couture clientele and a reasonable probability in the continuation of those
       business relationships.
    145. In order to plead a prima facie case of tortious interference, it must be proven that (a) there is the
       existence of a business relationship, not necessarily evidenced by at1 enforceable contract; (b)
       knowledge of the relationship on the part of the defendant; (c) an intentional and unjustified
       interference with the relationship by the defendant; and (d) damage to the plaintiff as a result of the
       breach of the relationship. Case law support of this definition includes Tamiami Trail Tours, Inc. v.
       Cotton, 463 So.2d 1126, 1127 (Fla. 1985), Gossard v. Adia Services, Inc., 723 So.2d 182, 184 (Fla.
       1998), and Ethan Allen, Inc. v. Georgetown Mano,~ Inc., 647 So.2d 812, 814 (Fla. 1994).
    146. Defendants had knowledge of these relationships because they-or their agents and/or co-
       conspirators-visited her private website, her store website, her Linkedin, her lnstagram, her
       Facebook, and her SnapChat profiles and harassed her and her family by phone and email for the
       purpose of mining Plaintiff's personal identifying information.
    147. Defendants intentionally, or with substantial certainty, interfered with the relationship between
       Plaintiff and her clientele by stealing and libeling her and her family to Bashing Websites, causing
       many of her couture clientele and business award committees to end their relationship with Plaintiff
       and withdraw her name from award finalist lists.
    148. Defendants' above-described conduct has caused actual disruption to the relationship between
       Plaintiff and her clientele.
    149. Defendants' above-described conduct has caused actual dismption to the relationship between
       Plaintiff and various venture capital groups, many of whom offered verbal commitments to invest up
       to $50 Million in cash into her fashion business for a 25% equity stake, but later withdrew their
       offers or 'ghosted' Plaintiff due to the sheer amount oflibel about her on various Bashing Websites.
       Plaintiff also faced tremendous hardship in traditional arranged marriage circles due to the sheer
       amount of libel about her and her family, necessitating her to retain two non-Indian matchmaking
       firms for $25,000 and $100,000 respectively,just to get suitors from the right background as it is
       now impossible for Plaintiff to receive a traditional arranged marriage.
    150. Defendants' above-described conduct has caused actual disruption to the relationship between
       Plaintiff and her immediate family, who were previously willing to invest up to $5 Million in cash
       into her fashion business for a 2.5% equity stake, alongside a larger venture capital fundraising
       round and withdrew their offer. Plaintiff's immediate family will only invest alongside professional
       venture capitalists, citing the need for investment objectivity.
    151. In the case of Dade Ente1prises v. Wometco Theatres, 160 So. 209,210 (Fla. 1935), the Court
       argued that "if one maliciously interferes with a contract between two persons, and induces one of
       them to breach the contract to the injury of the other, the injured party may maintain an action



                                                      31
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 32 of 41




       against the wrongdoer, and where the act was intentional, malice will be inferred." Defendant Maini
       was well aware that his libel would cause Plaintiff to suffer tremendously in fundraising both with
       her immediate family and with venture capitalist groups that had expressed interest in Plaintiff's
       small business previously. Defendant Maini was also well aware that Plaintiff intended to pursue an
       arranged marriage to a suitable family, and his libelous actions-spread further by the malicious
       libel copy and pasting by Bashing Websites and Removal Websites-has impaired her ability to
       pursue arranged marriage as someone of her stature as an Ivy League educated beauty queen, f01mer
       debutante, and abstinent virgin educated at a top cooking school would otherwise be able to obtain
       (that is, an Ivy League or Oxbridge educated, multimillionaire suitor who is also religious,
       traditional, and an abstinent virgin). Plaintiff has now had to pursue love maniage matchmaking
       largely against her will, requiring a down payment of over $50,000 to an elite matchmaker to obtain
       a love marriage instead of achieving the arranged marriage of her dreams which she worked hard
       and prayed to achieve since age 3.        .
    152. It is clear here that Defendants conduct both caused and induced the breach that resulted in
       Plaintiffs damages. Refer to cases Univ. of West Florida Bd. of Trustees v. Habegger, 125 So.3d
       323,326 (Fla. 1st DCA 2013), Murtagh v. Hurley, 40 So.3d 62, 66 (Fla. 2d DCA 2010), Fernandez
       v. Haber & Ganguzza, LLP, 30 So.3d 644, 646 (Fla. 3d DCA 2010), James OJ,stal Licenses, LLC v.
       l1{finity Radio Inc., 43 So.3d 68 (Fla. 4th DCA 2010), and Southeastern Integrated Med., P.L. v. N
       Fla. Women's Physicians, 50 So.3d 21, 23 (Fla. 5th DCA 2010).
    153. WHEREFORE, the Plaintiff prays that a judgment be entered against the Defendants in an
       amount fair and just, to be detennined at trial, as well as exemplary damages to be determined at
       trial. Plaintiff alleges this amount is in excess of $100,000. Plaintiff also seeks all other relief this
       Court deems appropriate and just under the circumstances.

                                      ELEVENTH CAUSE OF ACTION
                    FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                                             Against All Defendants
    154. Plaintiff incorporates by reference each and every allegation contained in the preceding
       paragraphs of this complaint as if fully set forth herein.
    155. As described above, Plaintiff has lost couture and artwork customers as a result of the
       Defendants' conduct described herein.
    156. The Fl01ida Deceptive and Unfair Trade Practices Act ("FDUTPA") renders unlawful unfair
       methods of competition, unconscionable acts or practices, and unfair or deceptive acts or practices in
       the conduct of any trade or commerce. Section 501.204, Fla. Stat.
    157. At all relevant times, Defendant solicited, advertised, offered, and provided goods and services
       by unauthorized access to Plaintiffs social media profiles and thereby was engaged in trade or
       commerce as defined in Section 501.203, Fla. Stat. Defendants received revenue from advertising
       on their websites. Defendants' unauth01ized access to Plaintiffs social media profiles, use of
       Plaintiffs identifying infonnation, libel about Plaintiff, and then extortion of a fee to remove such
       information from the Bashing Websites is illegal and qualifies as "a deceptive act or unfair practice"
       that is both fraudulent and unlawful. Such unfair methods of competition, unconscionable acts or
       practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce are
       unlawful.
    158. Given that Florida places great weight to the interpretations of the Federal Trade Commission
       and federal courts with respect to§ 5(a(l)of the Federal Trade Commission Act, 15 U.S.C. §
       45(a)(l) as of July 1, 2017 and Fla. Stat.§ 501.204 (2017), Plaintiff restates her argument that



                                                     32
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 33 of 41




       Bashing Websites are engaging in unfair and unlawful practices by permitting Removal Websites to
       extmi victims like herself. Please refer to the case State v. Beach Blvd Automotive Inc., 139 So.3d
       380,393 (Fla. 1st DCA 2014).
    159. Furthermore, Plaintiff reaffirms that Court finding fraud with Defendants is not necessruy to
       sustain a violation under the Florida DUPTA. Please refer to the case WS. Badcock Corp. v. Myers,
       696 So.2d 77 6 (Fla. 1st DCA 1996) which found that "A finding of fraud is not necessary to sustain
       a violation under the DUTPA" when citing Urling v. Helms Exterminators, Inc., 468 So.2d 451, 453
       (Fla. 1st DCA 1985).
    160. Finally, at all relevant times, Plaintiff was a consumer as defined by Section 501.203, Fla. Stat.
       Defendant's practice, as desclibed in detail in paragraphs above, is unfair and deceptive.
    161. WHEREFORE, the Plaintiff demands a declaratory judgment that Defendants violated the Act
       and an injunction enjoining future violations of the Act pursuant to Section 501.211(1), Fla. Stat.,
       actual damages for violation of the Act pursuant to Section 501.211(2), Fla. Stat., monetary damages
       in excess of $100,000, an award of attorneys' fees and costs pursuant to Sections 501.211(2) and
       501.2105, Fla. Stat., and such other relief that this Court deems just and proper.

                                       TWELFTH CAUSE OF ACTION
                                              CIVIL CONSPIRACY
                                              Against All Defendants
    162. Plaintiff incorporates by reference each and every allegation contained in the preceding
       paragraphs of this complaint as if fully set forth herein.
    163. As described above, each of the Defendants agreed to participate in the extortive Bashing
       Websites and Removal Websites actions and joined therein with the intent to further their wrongful
       activity.
    164. As a result of Defendants' exto1iive actions, Plaintiffhas suffered damages in an amount to be
       proven at trial, including damages arising from the costs of investigating and remediating
       Defendant's unlawful infiltration of her private social media profiles, lost awards from competitions
       where Plaintiff was slated to win, and lost revenue from clients that were dive1ied as a result of
       Defendants' illegal conduct.
    165. In Patten v. Daoud, 12 So.2d 299,301 (Fla. 1943) and Carson in Common Law Pleading page
       174, the essentials of a declaration for civil conspiracy are that (1) conspiracy between two or more
       persons to do ru1 unlawful act or to do a lawful act by unlawful means and (2) the doing of some
       overt act in pursuance of the conspiracy, and (3) damage to the plaintiff as a result of the acts done in
       futiherance of the conspiracy. See also the following case law: Phillip Morris USA, Inc. v. Russo,
       175 So.3d 681,686 (Fla. 2015)., Churruca v. Miami Jai-Alai, Inc., 353 So.2d 547,550 (Fla. 1977),
       Snipes v. West Flagler Kennel Club, Inc., 105 So.2d 164, 165 (Fla. 1958), Loeb v. Geronemus, 66
       So.2d 241,243 (Fla. 1953),Liappas v. Augoustis, 47 So.2d 582 (Fla. 1950), and Dr. P. Phillips &
       Sons, Inc. v. Kilgore, 12 So.2d 465,466 (Fla. 1943).
    166. In this case, Plaintiff, a law student, has been abused and targeted as a victim of atrocious levels
       of civil conspiracy. The peculiar power of coercion possessed by the conspirators-all Defendants,
       with particular emphasis on Maini, Bashing Websites, and Removal Websites-by virtue of their
       combination could not have had the same impact if possessed solely by an individual. Please refer to
       cases Churruca v. Miami Jai-Alai, Inc., 353 So.2d 547, 550 (Fla. 1977) and Accord, Greenberg v.
       1vfount Sinai Medical Center of Greater Miami, Inc., 629 So.2d 252,257 (Fla. 3d DCA 1993).
    167. To sufficiently plead conspiracy, Plaintiff further explains that there is extensive tacit evidence
       of both understanding and agreement between Bashing Websites and Removal Websites to facilitate



                                                    33
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 34 of 41




       a mutually beneficial financial ammgement. The Bashing Websites charge a set fee and the
       Removal Websites charge a set fee, which is presented as one base fee to the victim, in this case,
       Plaintiff Evidence of this is the opacity with which the website owners suggest "arbitration." Each
       Bashing Website has a separate "arbitrator," which is, in fact, a Removal Website advertiser paying
       to be recommended to victims as a top-notch and ethical removal service. Defendant Maini knew he
       was putting Plaintiff in graver danger by placing her name and writing libel about her on several
       Bashing Websites than when he cheated on her with Malaysian prostitutes and underage retail
       workers during her hospitalization for nerve damage. To list a specific damage, Plaintiff lost close
       to $2,500,000 in prospective wholesale fashion orders as a direct and proximate cause of cybersmear
       efforts and spent well over $650,000 in a combination of stress management yoga retreat bills,
       depression therapy bills, SEO bills, and removal services bills.
    168. Agreement was made between the Bashing Websites and the Removal Websites long before
       Plaintiffs name was initially placed by Maini. This agreement, facilitated by advertisements for
       seemingly "arbitrative" services, served an unreasonable restraint on competition to the standard of
       MYD Marine Distributor, Inc., 67 So.3d at 48. That is, legitimate Removal Websites not nm by
       fraudsters are unable to get defamatory aiticles removed and are thus in a difficult position, placing
       them in direct competition with the various fraudsters committing civil conspiracy.
    169. As there were far more than two people involved to accomplish a lawful purpose by unlawful
       means-in this case, all Defendants-and these confederates committed acts unlawfully, willfully,
       and maliciously that resulted in severe injury to Plaintiff, this standard has been met.
    170. WHEREFORE, the Plaintiff prays that a judgment be entered against the. Defendants in an
       amount fair and just, to be determined at trial, as well as exemplary damages to be determined at
       trial. Plaintiff alleges this amotmt is in excess of $100,000. Plaintiff also seeks all other relief this
       Court deems appropriate and just under the circumstances.

                                            PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Jane Koe, a pseudonym, prays for judgment against Defendants as follows:

    1. A trial by jrny;
    2. Enter judgment against Defendants, jointly and severally, in favor of Plaintiff for each of the
       aforementioned causes of action;
    3. Adjudge that Defendants and each of their agents (and subagents) and any other persons or entities
       working in concert or in participation with them be enjoined during the pendency of this action and
       thereafter permanently from:
               a. Extorting Plaintiff or Plaintiffs family;
               b. Emailing, calling, or otherwise mailing Plaintiff or Plaintiffs family, which includes but
                    is not limited to her parents;
               c. Using any image, word, phone number, or other identifying information collected from
                    award websites, personal websites, or news articles about Plaintiff for any purpose;
               d. Accessing any of Plaintiffs private social media profiles, includi!lg Linkedln and
                    Goodreads;
               e. Accessing any of Plaintiffs business social media profiles, including Facebook,
                    Snapchat, and Instagram;
               f. Othe1wise competing unfairly with Plaintiffs art and fashion business endeavors in any
                    manner; and



                                                    34
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 35 of 41




                 g. Continuing to perfotm in any manner whatsoever any of the other acts ·complained of in
                    this complaint.
    4. Adjudge that Defendants, within fomteen (14) days after service of the judgment request herein, be
        required to file with this Court and to serve upon Plaintiff a written report under oath setting forth in
        detail the manner in which it has complied with the judgment;
    5. Adjudge that Defendants remove Plaintiffs name, beauty pageant winner photograph, and all
        defamatmy and libelous infonnation from their websites immediately and refrain from reposting
        anything about Plaintiff in the future;
    6. Adjudge that Defendants return to Plaintiff all expenses relating to removal of plior posts, SEO
        campaign services, and psychotherapy bills arising from suicide attempts as a result of this situation;
    7. Adjudge that Plaintiffs recover from Defendants their acmal damages and/or damages allowed by
        statute in an amount to be determined at trial;
    8. Adjudge that Defendants be required to account for any profits that are attributable to their acts
        complained of herein;
    9. Adjudge that Plaintiff recover both punitive and treble damages from Defendants;
    10. Adjudge that Plaintiff be awarded its costs incmi-ed in connection with this action, including
        reasonable investigative expenses and medical expenses;
    11. Adjudge that Defendants jointly provide any costs and reasonable attorney fees as provided by 28
        U.S.C. § 2412 or any other provision of law;
    12. Impose a constmctive trust on all of Defendants' funds and assets that arise out of the acts
        complained of herein;
    13. Adjudge that Plaintiff recover all such other telief as the Court deems just and proper.


        RESPECTFULLY SUBMITTED, in West Palm Beach, Florida, this 31 st day of Januaiy,

                                                                                             Isl Jane Koe
                                                                               Jane Koe, a pseudonym
                                                                                    Law Student Pro Se
                                                                               7750 Okeechobee Blvd
                                                                                           Suite 4-481
                                                                           West Palm Beach, FL 33411
                                                                                Phone: (929) 400-7746
                                                                  Email: janekoclitigation@icloud.com




                                                     35
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 36 of 41




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. - - - - - - - - - CIV - - - - - - - - -

                                    JURY TRIAL REQUESTED

    JANE KOE, an individual filing pseudonymously
                 Plaintiff
    vs.
    AMAR CHANDER MAINI aliases GALLANTVK, AMARCM4, AMARCM 2, VIKRAM
    KMS, and VIKRAM KUMAR MANSINGH, an individual
    GUARANTEED REMOVALS, a Canadian company
    REPZE, a fraudulent LLC
    EXPERT REMOVALS, a fraudulent LLC
    INTERNET REMOVALS, an Australian company
    MARCA GLOBAL, LLC. d/b/a InternetReputation.com, a Colorado LLC
    AMARUTU TECHNOLOGY d/b/a KoDDOS, a Hong Kong limited company
    MTNC LAW, an Ohio Law finn
    KEVIN ANGILERI, an individual
    RONALD LINCO, an individual
    MICHAEL SCHERN, an individual
    JAMES JOHN, an individual
    JIM BURNS, an individual
    SCOTT BREITENSTEIN, an individual
    ARMAN ALI d/b/a D4 SOLUTIONS BD, an individual
    VIKRAM PARMAR aliases MATT HAMP and MARTIN HORAN, an individual
    JOHN DOES 1-15, inclusive,
                 Defendants.

                PLAINTIFF'S MOTION TO PROCEED UNDER A PSEUDONYM
           NOW COMES the plaintiff, JANE KOE, a law student seeking to proceed
    pseudonymously, and for her Motion for Leave to File her Complaint Using a Pseudonym, nun
    pro tune, she asserts as follows:

                                       FACTUAL BACKGROUND
            Plaintiff, Jane Koe, is domiciled in West Palm Beach, Florida when not attending a dual
    degree US and UK law school program. She works as a couturier and fine artist painter when
    not attending school. Her Complaint, outlines how her reputation has been damaged, her privacy
    invaded through the publication and public disclosure of private infonnation by Defendant Amar
    Chander Maini. Defendant Maini is a con artist catfish based in Mumbai, India who has placed
    Plaintiff's name and libellous infonnation on dozens ofblogs and gripe websites collectively
    te1med Bashing Websites. Plaintiff has spent thousands of dollars on removal fees to Removal
    Websites, only to discover both Maini and the Bashing Websites themselves are engaged in.
    copying and recopying each post to extort further money out of Plaintiff and other victims.
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 37 of 41




    Plaintiff has thus filed a combination lawsuit against Maini and against the Bashing and Removal
    Websites.
            The offending conduct began in July of 2017 after Plaintiff respectfolly declined
    marriage to Defendant Maini on account of him conning her and her family with a false name,
    false age, false job, false resume, and false credentials. She promptly returned the engagement
    jewelry and engagement ring to his family via USPS certified mail which had a signature on
    delivery. Maini did not retmn the cash and gold dow1y to Plaintiff and her family. Maini began
    a blog in July of 2017 where he began posting libellous infonnation about Plaintiff written in a
    way to capture SEO attention. Maini connected with Koe's friends, family, work colleagues,
    classmates, and fashion/artwork clients using imposter social media profiles, registered her for
    female-seeking-transsexual dating sites and other on line services so that she would be
    bombarded with calls, texts, and inappropriate advances. Maini's lies were given widespread
    publicity on Bashing Websites and made Koe look like a serial cheater and apathetic and
    unethical in her academic work, when she is an abstinent virgin and a top ranked student at her
    school. Maini's anger escalated to umeasonable proportions and he used the expansive reach of
    the Tntemet, travelled across countty lines, and even solicited and conspired with others to
    disrupt and compromise Plaintiff's reputation, livelihood, and emotional well-being.
            Plaintiff intiated proceedings in Australia as Maini is a citizen of Australia but withdrew
    the case due to bullying and increasing retaliation from Maini. Maini began sending death
    threats and posting more regularly with increasing vitriol and frequency when Plaintiff first filed,
    and as a result she withdrew her case. Plaintiff now is somewhat stronger thanks to support and
    encouragement from her therapist and is in a position to file again in her home country of the
    United States and her home district of West Palm Beach, Southern Florida. Maini continues to
    harass Plaintiff with late night messages and calls from untraceable phone numbers, vandalism of
    her belongings (including her Bernina and Juki sewing machines and her car), and insulting her
    parents by calling them horrific names.
            This litigation will necessarily involve further publication, discussion of, and parsing of
    every statement, written post, and act depicting Jane Koe in a negative light. Plaintiff humbly
    requests this Court for pem1ission to file the matter using a pseudonym for Plaintiff against Amar
    Chander Maini, Guaranteed Removals, RepZe, Expert Removals, Internet Removals, Marca
    Global, Amarutu Technology, Mine Law, Kevin Angileri, Ronald Linea, Michael Schern, James
    John, Jim Bums, Scott Breitenstein, Arman Ali, Vikram Pannar, and John Does 1-15, inclusive
    for the following:
                (1) Fraudulent Misrepresentation
                (2) Defamation
                (3) Invasion of Privacy
                (4) Civil RICO§ 1962(c)
                (5) Civil RICO § 1962(a)
                (6) Civil RICO§ 1962(6)
                (7) Civil RICO § 1962(d)
                (8) Computer Fraud and Abuse
                (9) Breach of the Tmplied Covenant of Good Faith and Fair Dealing
                (10) To1iious Interference with Advantageous Business Relationship
                (11) Deceptive Trade
                (12) Civil Conspiracy.
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 38 of 41




    The Defendants are well aware of Plaintiff's trne identity and will not suffer any prejudice in
    their defense upon service of this action.

                                           LEGAL ANALYSIS
            The Federal Rules of Civil Procedure 10(a) lists that "the title of the complaint must
    name all the parties" and the Federal Rules of Civil Procedure l 7(a) lists that "an action must be
    prosecuted in the name of the real party in interest." Certain exceptions have been recognized
    under which patties may access the Courts using fictitious names (e.g., "John Doe," "Jane Koe").
    Fictitious names have been permitted to protect the privacy of children, rape victims, and other
    particularly vulnerable parties or witnesses. See Doe v. Blue Cross & Blue Shield United of
    Wisconsin, 112 F.3d 869,872 (7th Cir. 1997) and Doe v. City of Chicago, 360 F.3d 667, 669-670
    (7th Cir. 2004). In both cases, the Court acknowledges its duty to determine whether
    circumstances "justify the departure from the nonnal method of proceeding in federal courts."

     When weighing whether to permit a party to proceed pseudonymously, Comts consider
     discretionary factors that include:
     ( 1) Risk of retaliatory physical or mental harm to innocent non-parties. See See Roe v. Bernabei
     & Wachtel PLLC, 85 F. Supp. 3d 89, 96 (D.D.C. 2015) (quoting Nat 'I Ass '1i of Wate,front
     Employers v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008)).
     (2) The extent to which the identity of the litigant has been kept confidential. See Doe v. Oshrin,
     299 F.R.D. 100, 103 (D.N.J. 2014).
     (3) The magnitude of the public interest in maintaining the confidentiality of the litigant's
     identity; or whether, because of the subject matter of the litigation, the status of the litigant as a
     public figure, or othe1wise, there is a paiticularly strong interest in knowing the litigant's
     identities, beyond the public's interest which is normally obtained. See Doe v. Cabrera, 307
     F.R.D. 1 (D.D.C. 2014) and Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014).
     (4) Whether the Plaintiff is particularly vulnerable. See John Doe v. Trustees ofDartmouth Coll.,
     No. 18-CV-690-JD, 2018 WL 5801532, at *3 (D.N.H. Nov. 2, 2018).
     (5) Whether, because of the purely legal nature of the issues presented or otherwise, there is an
     atypically weak public interest in knowing the litigant's identities. See Doe v. Cabrera, 307
     F.R.D. 1 (D.D.C. 2014) and Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014).
     (6) The undesirability of an outcome adverse to the pseudonymous party and attributable to the
     party's refusal to pursue the case at the price of being publicly identified. See Doe v. Cabrera,
     307 F.R.D. 1 (D.D.C. 2014) and Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014).
     (7) Whether the motivations of the party seeking to proceed pseudonymously, or those opposing
     the use of a pseudonym, are illegitimate. See Doe v. Cabrera, 307 F.R.D. 1 (D.D.C. 2014) and
     Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014).
     (8) Whether the Plaintiff risks prosecution for admitting to engage in illegal activity. See Doe v.
     Stegall, 653 F .2d 180, 186 (5th Cir. 1981 ).
     (9) Possible disclosure by Plaintiff of information of "the utmost intimacy." See Doe v. Cabrera,
     307 F.R.D. 1 (D.D.C. 2014) and Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014) .
    .(10) Risk of injury to Plaintiff if identified. See Doe v. Cabrera, 307 F.R.D. 1 (D.D.C. 2014)
     and Doe v. Oshrin, 299 F.R.D. 100 (D.N.J. 2014).
     ( 11) Possible prejudice of Defendants by Plaintiff's use of a pseudonym. See Doe v. Shakur, 164
     F.R.D. 359,361 (S.D.N.Y. 1996).
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 39 of 41




    ( 12) Degree of economic hatm to the Plaintiff if her identity is known. See Does I thru XXIII,
    214 F.3d 1058 (9th Cir. 2000).
    (13) Whether less drastic means of preserving the Plaintiff's interests are available. See Doe v.
    Ind. Black Expo, Inc., 923 F. Supp. 137, 140 (S.D. Ind. 1996).

            With regard to the risk of retaliatory physical or mental hatm to innocent non-parties,
    Plaintiff is escaping an abusive and toxic arranged marriage set-up to a con artist catfish named
    Amar Chander Maini. He has threatened Plaintiff and her diabetic parents to make counter-
    lawsuits and to sue them and their employees if Plaintiff sues. He has also c01runitted multiple
    acts of physical violence towards Plaintiffs dog, Champ, including one instance where he tried
    to murder her dog. Plaintiff is in tremendous fear for her physical safety as Defendant Maini has
    not stopped despite her sending him multiple cease and desist notices on official letterhead.
    Plaintiff even retained a solicitor in Australia to send him a cease and desist notice and did not
    achieve her desired result. He has been relentless in attacking Plaintiff and her family for over
    two and a half years on end, going so far as to brandish her mother-an accounting
    professional-a "child abuser" on hundreds of websites, which has already affected her mother's
    reputation and accounting employment prospects. Plaintiffs mother is now receiving
    psychological treatment for depression.
             The identity of Plaintiff has remained confidential to date and there is no need for the
    public to know the identity of Plaintiff. While Plaintiff cannot argue that the case will attract
    "atypically weak" pubhc interest, as the matters at hand cover internet defamation and are certain
    to attract at least some public interest, Plaintiff is a patient being treated for depression and it is
    not in her best interest medically for her identity to be revealed.
             Plaintiff is incredibly vulnerable personally, professionally, and psychologically. She
    will suffer reputational harm, damage to her career, and hindrance in future legal employment
    prospects if her true identity is revealed, particularly because this case is sure to receive media
    attention as it touches on the relevancy of the Communications Decency Act 230 and involves
    both civil RICO and extortion claims. Such cases invariably attract media attention as these are
    relevant and pertinent issues affecting millions of women escaping abusive relationships. But
    most importantly, Plaintiff will suffer psychological harm if her name is disclosed publicly.
    Plaintiff is currently undergoing Dialectical Behavior Therapy as a result of the abuse she has
    faced from Defendant Maini and Cognitive Behavior Therapy as a result of the cyberstalking she
    has faced from Defendants mnning Bashing Websites and Removal Websites. After over twenty
    six suicide attempts in the 2019 year, Plaintiff is at severe risk of another suicide attempt should
    her name be revealed as it would be detrimental to her progress out of depression and into a
    healthy mode of life. Prior to meeting Defendant Maini, Plaintiff was a happy, well-adjusted
    young woma11, but meeting him and being abused by him psychologically and emotionally sent
    her to multiple suicide watches and resulted in traumatic surgeries she is only now recovering
    from. Plaintiff has been put in such a dire position financially due to the impact oflibel about
    her online affecting her small business that she could not pay the $450,000 retainer fee quoted to
    her by a top litigation boutique to represent her. As a result, Plaintiff is representing herself.
    Losing her anonymity will only exacerbate her situation as a young woman just statting her
    cai·eer. In the case of Doe v. Cabrera, 307 F.R.D. 1, 6 (D.D.C. 2014), the Court ruled that
    forcing a litigant who is currently undergoing psychological treatment to reveal their true identity
    may be detrimental to their progress. Plaintiff has suffered tremendous psychological harm as it
    is and it has taken tremendous courage for her to bring forth this lawsuit in an attempt to protect
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 40 of 41




    herself. In particular, Plaintiff will have to disclose information of "the utmost intimacy" in
    discove1y, including but not limited to records of her suicide attempts, and it is in the best
    interest of her psychological health that this itifonnation be shielded from public consumption.
            Furthermore, compelling Plaintiff to identify her name on eve1y court filing would make
    the Plaintiffs name available to the public indefinitely. In the age of the Internet, where the
    Streisand Effect is forever at play, could subject the Plaintiff to further psychological trauma. In
    the case of Doe v. Cabrera, 307 F.R.D. 1, 6 (D.D.C. 2014), the Cowi determined that litigating
    in the Plaintiffs name would cause the Plaintiff further psychological hann.
            Finally, Courts have pennitted parties to proceed wider a pseudonym where the litigation
    would publicize an allegation, whether tme or false, so heinous that it constitutes a "badge of
    infamy or humiliation in the modem world that its presence should be an automatic ground for
    concealing the identity of a patiy to a federal suit." See Doe v. Blue Cross & Blue Shield United
    of Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997) and see Doe v. Smith, 412 F.Supp.2d 944,945
    (C.D. Ill. 2006).
            In this case, Plaintiffs suit includes allegations that Defendant Maini created a female-
    seeking-transsexual dating profile which listed Plaintiff's phone number, physical address, make
    and model of her car, and place of school, on top of multiple libellous posts on dozens of cheater
    gripe websites, accusing Plaintiff of heinous acts of fraud. Defendant Maini also accused
    Plaintiff of "flunking out" of "numerous" w1iversities, having a "colorful histoty with gigolos,"
    "cheating her way in" to universities, hiring people to "write all her papers and help her get good
    enough grades to squeak by and graduate," "goes to bars," "cheating with so many men [he] lost
    count," having a "white fetish," and more.
            Plaintiff is an abstinent virgin from a very conservative and traditional Indian family.
    She graduated at the top of her class of every university she attended, has only kissed one man in
    her entire life-Maini-has always been a woman of integrity, and has authored numerous books
    for children and adults, all her own work. As a law student seeking employment as a judicial
    clerk after graduation, she has been laser focused from day l on making the grades to write on to
    her school's Law Review and voluntee1ing at her law school's legal aid clinic. Her ambition is to
    one day become a media lawyer and work in a large law fitm setting. These accusations not only
    characterize Plaintiff in the wrong light, but also they are defamation and libel. Maini cheated on
    Plaintiff throughout their relationship with strippers and waitresses and conned her family out of
    a multimillion-dollar dowry. Under no circumstances did Plaintiff ever cross any lines with
    various suitors who approached her. In fact, Plaintiff even rejected a dinner offer from a
    handsome young man who was not a con artist, merely because of Maini's obsession with
    controlling everything about what she wore, ate, read, and spoke. Plaintiff relies on her good
    name and reputation in school to obtain a federal judicial clerkship and she has big ambitions to
    make a name for herself in the legal field. These false accusations and despicable acts put
    Plaintiff in a difficult position to obtain legal employment after law school, which has been an
    expensive w1dertaking as Plaintiff has put herself through school by selling her paintings ·and
    fashion designs. Defendant Maini and the various extortionist scammers have also published
    headshots of Plaintiff's state beauty pageant win, where Plaintiff won scholarship money to
    continue her education, on top of distributing childhood toddler photos of Plaintiff to various
    pedophile groups without Plaintiffs knowledge or consent. Plaintiff has written to the FBI and
    infonned them that Maini is in possession of her childhood photographs.
            Plaintiff is in tremendous fear that Maini will continue badgering her about her
    autoimmune disorder and attacking her parents and their employees. He has labelled her "di1iy,
Case 9:20-cv-80147-RLR Document 1 Entered on FLSD Docket 01/31/2020 Page 41 of 41




    filthy skank" in a number of website postings in an attempt to reduce Plaintiffs ability to obtain
    an arranged maniage to a suitable boy in her caste and subcaste.
             The truth or falsity ofMaini's accusations and allegations will be a critical component of
    Plaintiffs defamation action and Maini's defense thereof. Plaintiffs ability to pursue these
    claims of defamation, invasion of privacy, and fraudulent misrepresentation against Maini, in
    addition to claims of civil RICO, computer fraud, and more against the Bashing Websites and
    Removal Websites Maini has placed her on, relies necessarily upon being able to proceed under
    a pseudonym, at least through discove1y. In the case of Doe v: Smith, 412 F.Supp.2d 944, 947
    (C.D. Ill. 2006), the Court pennitted the Plaintiff to proceed anonymously through discovery
    noting ( 1) "at this early stage of the litigation, it would be difficult for the plaintiff to do anything
    more than simply allege in a conclusory fashion that such [exceptional] circumstances exist;"
    and that (2) anonymity may be warranted where disclosure of her identity would add to her
    humiliation by admitting it was her on the referenced sex tape.
             Plaintiff has been humiliated tremendously by Maini' s actions and his placement of her
    in the middle of an extortion ring during a ve1y stressful time of year for law school. The
    Southern Distlict has allowed Plaintiffs to proceed anonymously where allegations are of "the
    utmost intimacy" with leeway for the possibility of revisiting the anonymous designation later on
    in the litigation process.
             In light of these circumstances, with particular emphasis on Plaintiff's cunent
    psychological treatment progress and Plaintiff's cultural background, Plaintiffve1y humbly
    requests the Court to pennit her to proceed anonymously through the completion of discovery.
    After this point, this issue may be revisited, bearing in mind that revealing Plaintiff's name will
    severely hinder her progress in therapy.

            WHEREFORE, the Plaintiff, Jane Koe, respectfully requests leave to file the attached
    Complaint at Law, nunc pro tune, against Defendants Amar Chander Maini, Guaranteed
    Removals, RepZe, Expert Removals, Internet Removals, Marca Global, Amarutu Technology,
    Mine Law, Kevin Angileri, Ronald Linco, Michael Schem, James John, Jim Burns, Scott
    Breitenstein, Arman Ali, Vikram Parmar, and John Does 1-15, inclusive, using a pseudonym.
    Plaintiff recognizes that the anonymous designation may be revisited at the close of discove1y.


        RESPECTFULLY SUBMITTED, in West Palm Beach, Florida, this 31 st day of January,

                                                                                                  Isl Jane Koe
                                                                                  Jane Koe, a pseudonym
                                                                                        Law Student Pro Se
                                                                                  7750 Okeechobee Blvd
                                                                                                   Suite 4-481
                                                                              West Palm Beach, FL 33411
                                                                                   Phone: (929) 400-7746
                                                                     Email: janckoel iti Lc::ation@,icloud.com
